Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 1 of 125




                               233                     USA-Alvarez-001794
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 2 of 125




                               234                     USA-Alvarez-001795
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 3 of 125




                               235                     USA-Alvarez-001796
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 4 of 125




                               236                     USA-Alvarez-001797
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 5 of 125




                               237                     USA-Alvarez-001798
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 6 of 125




                               238                     USA-Alvarez-001799
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 7 of 125




                     EXHIBIT

                 F-33



                               239                     USA-Alvarez-001800
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 8 of 125




                               240                     USA-Alvarez-001801
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 9 of 125




                               241                     USA-Alvarez-001802
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 10 of 125




                               242                      USA-Alvarez-001803
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 11 of 125




                               243                      USA-Alvarez-001804
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 12 of 125




                               244                      USA-Alvarez-001805
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 13 of 125




                     EXHIBIT

                  F-34



                               245                      USA-Alvarez-001806
   Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 14 of 125




Attached are additional documents provided by the complainant, Mr.
Gilberto Alvarez on 19 Sep 14.




                                  246                      USA-Alvarez-001807
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 15 of 125




                               247                      USA-Alvarez-001808
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 16 of 125




                               248                      USA-Alvarez-001809
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 17 of 125




                               249                      USA-Alvarez-001810
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 18 of 125




                               250                      USA-Alvarez-001811
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 19 of 125




                               251                      USA-Alvarez-001812
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 20 of 125




                     EXHIBIT

                  F-35



                               252                      USA-Alvarez-001813
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 21 of 125




                         INVESTIGATOR’S DECLARATION

I, Lynn C. Smith, EEO Complaints Investigator, Investigations and Resolutions Directorate of
Defense Civilian Personnel Advisory Services, assigned to investigate the complaint of Gilberto
Alvarez, ARHOOD14MAY01732, in accordance with 28 U.S.C. Section 1746, declare the
following:

Prior to the beginning of the investigation, I spoke to the parties telephonically to facilitate a
resolution. I briefly spoke to Gilberto Alvarez –Complainant and Thaddeus Podbielski, and
asked them to start considering possible resolutions that might benefit both sides. I explained to
them the benefits to settling an EEO matter early in the process and eliminate the need to involve
other witnesses or management officials. I also explained how both sides needed to be flexible
and that in order for a resolution of the complaint to be effective, they needed to keep in mind
negotiations require a give and take on both sides. I also informed each side that there is no
admission of guilt on either side. I explained there would be no discussion regarding the merits
of the case, but I would entertain questions regarding the process of the investigation. I further
explained that I would only facilitate the discussions of resolution. Neither side could agree on a
resolve. I indicated to the parties that during the onsite visit they would be given another
opportunity during the Pre-Fact Finding Conference to explore other possibilities to resolve,
prior to the FFC.

A Fact Finding Conference (FFC) was conducted on October 22, 2014. Prior to the FFC, a Pre-
FFC was held. Those in attendance were Complainant, Lee Anne Alvarez – Complainant’s
Representative and spouse, Thaddeus Podbielski and CPT Mary Jones, Labor Counselors for the
Department of the Army. The discussion lasted about an hour and 15 minutes, due to the agency
counsel contacting and obtaining permission to go ahead with what was being offered and agreed
upon by both the agency and Complainant (IF 257).

After the FFC started and testimony began, the agency decided to take all offers of a possible
settlement off the table, due to what they believed was more in their best interest.

It is noteworthy to point out that a few days prior to the FFC, Complainant dismissed his original
representative, Samuel Boles, and added his wife as his representative.


                                     END OF STATEMENT



I, Lynn C. Smith, declare under penalty of perjury, that the foregoing is true and correct.


Date: December 21, 2014                   Signature: Lynn C. Smith




                                               253                             USA-Alvarez-001814
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 22 of 125




                   EXHIBIT
                    EXHIBIT
                   F-6
                    G


                               254                USA-Alvarez-001815
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 23 of 125




                                  DEPARTMENT OF DEFENSE
                             CIVILIAN PERSONNEL MANAGEMENT SERVICE
                             INVESTIGATIONS AND RESOLUTIONS DIVISION




                                                                             September 29, 2014

MEMORANDUM FOR Rex Thomas, Equal Employment Opportunity Manager
                   III CORPS & Fort Hood EEO Office
                   1001 761st Tank Battalion Ave Room W209
                   Fort Hood TX, 76544
                   Phone: 254-287-3046


SUBJECT: Complaint of Gilberto Alvarez
         Agency Number: ARHOOD14MAY01732

SUSPENSE DATE: October 21, 2014

I have been assigned to investigate subject complaint. The investigation will be conducted using
fact-finding conference (FFC) procedures. A pre-conference will be held at 8:30 a.m. on
October 22, 2014, III CORPS & Fort Hood EEO Office 1001 761st Tank Battalion Ave Room
W209, Fort Hood TX, 76544, Phone: 254-287-3046, for the entire day, followed immediately by
the formal FFC. I will either be onsite or conduct the conference telephonically. A certified
court reporter will be required. The transcript of the verbatim testimony must be received by
IRD within 14 calendar days of the close of the FFC. Please e-mail it to the attention of this
investigator.

    The claim(s) under investigation are:

Was Complainant subjected to a hostile work environment on the basis of his national origin
(Hispanic) when:

   a. On April 14, 2014, he received an email from MAJ Ivan Antosh, Acting Chief,
Orthopedic Brace Shop, that a provider from California had been selected for the position of
Supervisory Orthotics Prosthetic, GS-0667-11;

    b. On March 7, 2014, he was intentionally misled by Mr. Valentin Cruz, Supervisory Health
Systems Specialist, concerning the announcement of the position of Supervisory Orthotics
Prosthesis, GS-0667-11. Mr. Cruz allegedly said he was working on the position description for
the announcement when it had already been announced and closed on March 6, 2014; the hostile
work environment continued from 2007 to present when:

Additional examples he provided of the adverse atmosphere which created a continuing hostile
work environment from 2007 until present are:




                                             255                            USA-Alvarez-001816
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 24 of 125




    a. On June 17, 2013, Ms. Amarilis Diaz-Rosario De Santiago, secretary to COL Gregory
Weaver, Chief, Department of Orthopedic and Rehabilitative Services, sent an email to the entire
division stating MAJ Antosh would be the Acting Chief, Orthopedic Brace Shop.

   b. On May 31, 2013, the complainant sent COL Weaver an email questioning why Mr.
James Spell, previous Chief, Orthopedic Brace Shop, was making policy when for all intents and
purposes, he was no longer working.

    c. On May 29, 2013, after Mr. Spell found out the complainant had been named Acting
Chief, Orthopedic Brace Shop, he allegedly, placed a typewritten note – no heading, no signature
– dated May 29, 2013, on the complainant’s desk, subject: Temporary operation policy and
guidance for the Orthopedic Brace Clinic, placing the complainant and a co-worker, Mr.
Matthew Perez, Orthotist, GS-0667-7, on equal duties in the Orthopedic Brace Shop; and,

     d. Although Mr. James Spell’s effective retirement date was August 31, 2013, he was out of
the office most of the time from May 2013 until he retired. On May 24, 2013, COL Weaver sent
an email stating the complainant would be the Acting Chief, Orthopedic Brace Shop effective
June 3, 2013, until further notice; and

     e. The complainant alleges Mr. Spell intentionally slandered and defamed you to your chain
of command so they would not consider him for the supervisory position because of his hatred
for Hispanics. Mr. Spell allegedly told the complainant several times since he came to Fort
Hood in 2007, that he hated him and wished he had never come to work here. Mr. Spell
allegedly hated that he had no part in his employment at Fort Hood because he was a Priority
Placement Program employee after his position at Fort Sill was abolished.

     f. Mr. Perez began documenting the complainant’s time and was removed from provider
status, thus doubling the complainant’s patient load after he initiated contact with the Fort Hood
EEO Office on May 15, 2014.

     g. On September 11, 2014, the complainant amended his complaint by adding non-selection
based on national origin (Hispanic) and reprisal when he discovered, on/or about September 8,
2014, he had not been selected for the position, Supervisory Orthotist Prosthetist, GS-0667-11,
after it was re-announced on July 1, 2014.

     In accordance with 29 CFR 1614.108, I am authorized to administer oaths and to investigate
all aspects of this discrimination complaint. I am authorized to require all employees of the
agency to cooperate in the conduct of the investigation, and to require any agency employee
having any knowledge of the matter(s) at issue to furnish testimony under oath or affirmation or
to submit a declaration under penalty of perjury without a pledge of confidentiality.

    A list of witnesses for the FFC and the times of their expected participation are included at
Attachment 1. If any of these individuals are not available at the appointed time, please notify
me at once so that other arrangements can be made. Please note that you are responsible for
advising the Complainant, witnesses and all other personnel involved in this case (including
representatives) my appointment as the investigator; the date, time and place of the scheduled



                                                 2
                                              256                             USA-Alvarez-001817
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 25 of 125




FFC; and his or her role in it (a copy of this memorandum may be used toward those purposes).
Although the Complainant, Complainant’s Representative (if any), and the Agency
Representative are being sent a copy of this memorandum with attachments, you are encouraged
to confirm each individual’s receipt of this set of documents as this will help assure notification
to all parties in the event copies are misdirected or lost.

        A specific explanation of FFC procedures is contained in Attachment 3, “A Participant’s
Guide to Fact-Finding Conferences in Complaint Investigations.” This guide is to be used as the
basis for informing all participants of their role in the FFC process. All parties designated must
be available on the date the FFC is scheduled unless good cause is shown; i.e., illness or extreme
emergency. Those failing to appear without good cause will be considered to have failed to
cooperate in an official investigation.

        By October 21, 2014, please re-affirm me of the building and room where the FFC will
be held. The room should provide a professional setting. If any participant has a disability, the
room must be accessible. Furthermore, a local contact person must be identified to provide
administrative support for this investigation. Please provide the name and phone number of that
person by October 21, 2014. Anticipated support includes such things as obtaining court
reporting services, making arrangements for the room where the FFC will be held, and
communicating with witnesses to report changes in the interview schedule that may be made
during the FFC. Please advise the person assigned to provide support of the sensitive nature of
this investigation and that all information related thereto is confidential and not to be discussed
or shared with any individual unless instructed to do so by me.

        Thank you for your assistance. Questions may be directed to me at (703) 350-9283 or
(703) 795-7721, and my email address is lynn.smith@cpms.osd.mil.
                                         Lynn C. Smith
                                        Lynn C. Smith
                                         Investigator
3 Attachments (as stated)
cc (by email with attachments):
Gilberto Alvarez - Complainant
Samuel Boles – Complainant’s Representative
Thaddeus A. Podbielski – Agency Representative




                                                 3
                                               257                             USA-Alvarez-001818
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 26 of 125
                                           -4-




                                                                            Attachment 1


                     FACT-FINDING CONFERENCE SCHEDULE

                     Discrimination Complaint of Gilberto M. Alvarez

                       Agency Number ARHOOD14MAY01732

October 22, 2014

       8:30 a.m.              Pre-conference

                              Participants:
                              Gilberto M. Alvarez, Complainant
                              Samuel Boles – Complainant’s Representative
                              Thaddeus A. Podbielski – Agency Representative Agency
                              Official with authority to resolve the complaint
                              Human Resources Technical Advisor, if desired

                              NOTE: The presence of the Agency Official with authority
                              to resolve and the Human Resources Technical Advisor, if
                              any, is the responsibility of the Agency Representative.

       9:00 a.m.              Gilberto Alvarez - Complainant

       10:30 a.m.*            MAJ Ivan Antosh **

       11:45 p.m.*            Mr. Valentin Cruz **

       12:50pm                Lunch

       1:30pm.*               Gregory Weaver

       2:30pm                 James Spell - Retired

       3:50pm*                Closing statements


* Approximate time they will be needed. Witnesses should be flexible and available
throughout the day. This list is tentative, and additional witnesses may be necessary.

**The investigator has determined that you should be present during complainant’s
testimony.




                                            4
                                          258                            USA-Alvarez-001819
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 27 of 125
                                          -5-




                                                                          Attachment 2


                             STATEMENT OF CLAIMS

                     Discrimination Complaint of Alvarez Gilberto

                     Agency Number ARHOOD14MAY01732



Was Complainant subjected to a hostile work environment on the basis of his national
origin (Hispanic) when:

   a. On April 14, 2014, he received an email from MAJ Ivan Antosh, Acting Chief,
      Orthopedic Brace Shop, that a provider from California had been selected for the
      position of Supervisory Orthotist Prosthetic, GS-0667-11;
   b. On March 7, 2014, he was intentionally misled by Mr. Valentin Cruz, Supervisory
      Health Systems Specialist, concerning the announcement of the position of
      Supervisory Orthotist Prosthetist, GS-0667-11. Mr. Cruz allegedly said he was
      working on the position description for the announcement when it had already
      been announced and closed on March 6, 2014; the hostile work environment
      continued from 2007 to present when:

Additional examples the complainant provided of the adverse atmosphere which created
a continuing hostile work environment from 2007 until present are:

   a. On June 17, 2013, Ms. Amarilis Diaz-Rosario De Santiago, secretary to COL
      Gregory Weaver, Chief, Department of Orthopedic and Rehabilitative Services,
      sent an email to the entire division stating MAJ Antosh would be the Acting
      Chief, Orthopedic Brace Shop.
   b. On May 31, 2013, the complainant sent COL Weaver an email questioning why
      Mr. James Spell, previous Chief, Orthopedic Brace Shop, was making policy
      when for all intents and purposes, he was no longer working.
   c. On May 29, 2013, after Mr. Spell found out the complainant had been named
      Acting Chief, Orthopedic Brace Shop, he allegedly, placed a typewritten note –
      no heading, no signature – dated May 29, 2013, on his desk, subject: Temporary



                                           5
                                         259                           USA-Alvarez-001820
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 28 of 125
                                            -6-


      operation policy and guidance for the Orthopedic Brace Clinic, placing the
      complainant and a co-worker, Mr. Matthew Perez, Orthotist, GS-0667-7, on equal
      duties in the Orthopedic Brace Shop; and.
   d. Although Mr. James Spell’s effective retirement date was August 31, 2013, he
      was out of the office most of the time from May 2013 until he retired. On May
      24, 2013, COL Weaver sent an email stating the complainant would be the Acting
      Chief, Orthopedic Brace Shop effective June 3, 2013, until further notice; and
   e. The complainant alleges Mr. Spell intentionally slandered and defamed him to his
      chain of command so they would not consider him for the supervisory position
      because of his hatred for Hispanics. Mr. Spell allegedly told the complainant
      several times since he came to Fort Hood in 2007, that he hated him and wished
      he had never come to work here. Mr. Spell allegedly hated that he had no part in
      his employment at Fort Hood because he was a Priority Placement Program
      employee after his position at Fort Sill was abolished.

Was Complainant discriminated against based on national origin (Hispanic) and reprisal
for having filed this complaint when:

     a. Mr. Perez began documenting his time and was removed from provider status,
thus doubling the complainant’s patient load after he initiated contact with the Fort Hood
EEO Office on May 15, 2014.

     b. On September 11, 2014, the complainant amended his complaint by adding non-
selection based on national origin (Hispanic) and reprisal when he discovered, on/or
about September 8, 2014, he had not been selected for the position, Supervisory Orthotist
Prosthetist, GS-0667-11, after it was re-announced on July 1, 2014.




                                            6
                                          260                             USA-Alvarez-001821
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 29 of 125
                                 -7-




                  A PARTICIPANT'S GUIDE

           TO FACT-FINDING CONFERENCES

            IN COMPLAINT INVESTIGATIONS




                      Department of Defense
             Civilian Personnel Management Service
             Investigations and Resolutions Division
                                Attachment 3




                                  7
                                261                     USA-Alvarez-001822
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 30 of 125
                                             -8-



                                    INTRODUCTION

        The Investigations and Resolutions Division (IRD) of the Defense Civilian
Personnel Management Service is authorized to investigate individual, formal complaints
of discrimination filed by DoD civilian employees or applicants. IRD's authority
includes reviewing and copying pertinent records, requiring DoD personnel to testify
under oath or affirmation without a pledge of confidentiality, and issuing reports of
investigation.

         The fact-finding conference (FFC) is an administrative procedure designed to
facilitate the collection of facts in an investigation and is one of several methods available
to the investigator. It is an administrative and not a judicial proceeding, and does not
replace any hearing which may be conducted by the Equal Employment Opportunity
Commission (EEOC). In an FFC, the investigator takes sworn testimony that is recorded
verbatim by a court reporter. This guide explains how the FFC works and how you can
expect to participate.

                                 WHO PARTICIPATES?

        Investigator. The investigator is an IRD employee who conducts and controls
the FFC. The investigator decides who will testify, which documents will be included in
the investigative file, what questions will be asked, and whether the testimony being
provided is germane to the accepted claims. The investigator will ask the questions
during the FFC, but he or she may also invite questions from the participating parties.

        Investigators conduct an impartial fact-finding inquiry, prepare a case record, and
write a report of investigation. They are responsible for developing material evidence for
the record regardless of whose position the evidence may support.

        The investigator is not an employee of the agency under investigation, but is a
neutral third party. In an FFC, the investigator’s objective is to develop a record on
which a decision can be made; however, the investigator does not make a decision on the
merits of the case.

       Complainant. This is the individual who filed the complaint. He or she should
be present throughout the FFC and is entitled to testify about the complaint, nominate
witnesses, submit relevant documents for consideration by the investigator, and have a
personal representative to assist him or her in presenting the complaint.

         Primary Management Witness(es). This is typically the individual(s) who
made the decision(s), took the action(s), or should have known about the action(s) giving
rise to the complaint. Complainants are not required to identify a management witness
responsible for the contested action. Complaints are filed against the agency, not against
individuals, and no management witness is a party to the complaint.




                                              8
                                            262                             USA-Alvarez-001823
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 31 of 125
                                             -9-


        A primary management witness, however, is generally called to testify about the
complaint. To the extent necessary for a reasonably thorough review of the
circumstances under which the alleged discrimination occurred, the investigator will
ensure that the primary management witness is briefed about and allowed to respond to
testimony containing allegations of wrongdoing, allowed to review the documents
containing allegations involving him or her, and given the opportunity to nominate
witnesses and submit documents. The primary management witness may also have a
personal representative to assist him or her in responding to the complaint. The primary
management witness will typically be present to hear the complainant's testimony, but
will be excused when other witnesses testify.

        Agency Representative. The agency representative (usually an agency labor
counselor) is the official designated to represent the agency during the FFC to ensure that
the agency's position is sound and supported by competent evidence. The agency
representative may participate in all phases of the FFC. The agency representative does
not act as a personal representative for any agency witness because complaints are filed
against agencies rather than individual employees.

       Personal Representatives. The complainant, as well as all witnesses, may select
a person to assist in the presentation of and/or response to the complaint, but this
individual does not testify. This individual may be a legal or personal advisor. There is
no requirement to have a personal representative. Agency Equal Employment
Opportunity (EEO) personnel may not serve as personal representatives and IRD does not
designate, nor can they recommend, personal representatives. The roles of personal
representative and witness are not generally compatible.

        Witnesses. These are individuals who are called to testify about their knowledge
of the claim(s) in the complaint. The investigator determines who will testify. The
investigator may call witnesses that have not been nominated by the complainant, the
primary management witness, or the agency representative. Conversely, the investigator
may decide not to call one or more witnesses nominated by a participant. The
investigator will attempt to avoid unduly repetitious testimony. Therefore, it is in the best
interest of all participants that they only nominate witnesses with the most relevant and
direct knowledge of the claim(s), i.e., those with first-hand or eyewitness information.

         The investigator will request that witnesses be notified in advance (by activity
personnel) that they are expected to testify during the investigation. Advance notice
includes briefing the witnesses as to the claim(s) accepted for investigation, informing
them that they will be asked to testify under oath or affirmation without a pledge of
confidentiality and in the presence of other individuals, and advising them of their right
to testify without reprisal for participating in the investigation.

       Agency EEO Official. The EEO official is usually an agency employee who
accepts the complaint and forwards it to IRD for investigation. Arrangements for the
FFC are made through the EEO official or his/her designated point of contact. IRD relies
on the EEO official to arrange for a court reporter to produce a transcript of the FFC for
IRD's use, notify all participants of the upcoming investigation, and acquire appropriate


                                             9
                                           263                             USA-Alvarez-001824
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 32 of 125
                                            -10-


facilities for conducting the FFC. The EEO official is available to assist in settling
disputes, if any, about the claims accepted for investigation. Typically, the EEO official
and agency representative coordinate any settlement agreement that may be reached
during an FFC.

        Resource Person (Optional). Sometimes other personnel are designated to assist
in the FFC because of their knowledge of EEO, agency policies or directives, and/or
human resources management. These individuals (usually EEO officials or agency
human resources specialists) may be called upon to locate documents, regulations,
witnesses, etc., during the pre-conference meeting and the FFC.

        Technical Advisor (Optional). IRD guidelines permit both parties to have a
technical advisor or advisors as needed at the FFC. Depending on the claims being
reviewed, this could be a human resources specialist, a finance specialist, or another
functional specialist. The role of technical advisors is limited to advising the parties on
technical issues. They may not actively participate in the FFC. Technical advisors may
be excluded if the opposing party raises a persuasive objection or if their presence
inhibits witnesses or is otherwise disruptive to the FFC process.

                                    WHAT HAPPENS?

        When it appears that an FFC is the preferred method of investigation, the
investigator will notify the EEO official of his or her intent to use an FFC to investigate
the complaint.

       Each party is responsible for preparing fully before the investigation and this
includes being ready to provide specifics about the matters in dispute. For example:

           x   Find out the first and last names of individuals who witnessed the
               contested events.
           x   If you cannot recall dates and times, try to narrow it down as closely as
               possible.
           x   Be ready to explain the position you take on the question of
               discrimination.
                   o Were people in the same situation treated differently than you?
                       What are their names? How were they treated differently?
                   o Do you have evidence to support your position?
                   o Do you know what specific individuals were involved in bringing
                       about this treatment, and
                   o When did the events occur?

       Remember that the investigator is seeking facts, not opinions or supportive
testimony from friends or individuals who simply feel the same way you do.

       Usually the investigator will set a deadline for the submission of witnesses' names
and documents. It is in the participants' best interests to comply with this deadline. Do


                                             10
                                           264                              USA-Alvarez-001825
 Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 33 of 125
                                             -11-


not withhold witnesses or documents for presentation during the FFC. When nominating
witnesses, identify what testimony you expect each one to provide. Without this
information, the investigator may not be able to determine whether the witness is
required.

         Prior to the FFC, the investigator will meet with the complainant, his or her
representative (if any), the agency representative, and the resource person (if any) to go
over the procedures of the FFC, the claims accepted for investigation, the burdens of
proof in a discrimination complaint, the witness list, and parts or all of the investigative
file (as determined by the investigator to be necessary and appropriate). If you have any
questions about the procedures, the investigator's reasons for calling or not calling certain
witnesses or for accepting or excluding certain documents, ask those questions at this
meeting. The investigator may also ask about efforts to resolve the complaint and, with
the agreement of the parties, may serve as a facilitator to resolve the complaint.

        Prior to testifying, participants will be asked to read the Privacy Act notice that
explains the purpose of the investigation and IRD's authority to collect testimony during
the investigation.

        During the FFC, the investigator will open the record, ask questions of each
witness, and close the record. The investigator may go off the record at any time to
clarify procedures, allow for breaks, solicit questions from the parties, obtain documents,
call witnesses, etc. The investigator will summarize discussion(s) or decision(s) made off
the record when he or she reopens the record. Remember, this is an administrative
inquiry; courtroom rules and procedures do not apply. The record is developed primarily
through questions asked by the investigator. The investigator may allow either side to
ask questions of witnesses to augment the record, as long as the questions are relevant
and the parties are cordial and respectful of each other.

        At the investigator's discretion, the parties may make opening and/or closing
statements during the FFC. These are opportunities to comment on the evidence; they are
not the time to present new evidence or testimony.

       If necessary, the investigator will arrange to collect the testimony, usually by
declaration under penalty of perjury, of any witness not available for the FFC.

        The EEO official will arrange for the court reporter to send a copy of the
transcript directly to IRD within 14 calendar days of the FFC. Copies of the report of
investigation and the investigative file, including the transcript, will be distributed by the
agency to the appropriate officials as prescribed by the agency.




                                              11
                                            265                              USA-Alvarez-001826
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 34 of 125




                               266                      USA-Alvarez-001827
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 35 of 125




                               267                      USA-Alvarez-001828
              Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 36 of 125


Covel, Mark S CIV DODHRA DCPAS (US)

From:                               Covel, Mark S CIV DODHRA DCPAS (US)
Sent:                               Monday, July 21, 2014 2:39 PM
To:                                 kathryn.d.cornwell.civ@mail.mil
Subject:                            Notice of Receipt – Complaint of Gilberto M. Alvarez, Agency Docket No
                                    ARHOOD14MAY01732
Signed By:                          mark.covel@cpms.osd.mil


Thisistoletyouknowthattherequestforaninvestigationreferencedinyourmemorandumwasreceivedinthe
InvestigationsandResolutionsDivision(IRD)on09July2014.AnIntakeInvestigatorwillbeginanimmediatereviewof
thecomplaintfiletodeterminewhatadditionaldocumentsmaybeneededfortheinvestigation.TheIntakeInvestigator
maycontactyouifthereisaneedtoclarifytheclaim(s)orifthereareotherquestionsarisingfromthisinitialreview.If
youhaveanyquestionsabouttheintakeorinvestigativeprocess,pleasefeelfreetocontactusatthenumberbelow.

MarkCovel
IntakeServices
InvestigationsandResolutionsDirectorate
DefenseCivilianPersonnelAdvisoryService
4800MarkCenterDrive,Suite06G21
Alexandria,VA22350Ͳ1100
Cell‫܄‬703Ͳ401Ͳ6799
Fax‫܄‬571Ͳ372Ͳ2090

FOROFFICIALUSEONLYͲThisemailandanyattachmentsmaycontain
informationthatisprotectedfromdisclosurebyFederallaw(thePrivacy
Actof1974)andshouldbeviewedonlybythosewithanofficial"needto
know."Ifyouarenottheintendedrecipient,beawarethatany
disclosure,copying,distributionoruseofthecontentofthisinformation
isprohibited.Ifyouhavereceivedthiscommunicationinerror,please
notifymeimmediatelybyeͲmail,deletetheoriginalmessage,anddestroy
anyhardcopiesyoumayhavecreated.Anymisuseorunauthorized
disclosuremayresultinbothcivilandcriminalpenalties.




                                                               1
                                                             268                                USA-Alvarez-001829
    Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 37 of 125


From:            Gullett, Sandy CIV DODHRA DCPAS (US)
To:              "kathryn.d.cornwell.civ@mail.mil"
Cc:              thaddeus.a.podbielski.civ@mail.mil; "gilberto.m.alvarez.civ@mail.mil"; "samuel.t.boles.civ@mail.mil"
Subject:         Document Request – Gilberto Alvarez, Agency Docket No. ARHOOD14MAY01732
Date:            Thursday, August 28, 2014 9:09:00 AM
Attachments:     Alvarezarhood14may01732DocReq.doc




Ms. Cornwell:

I have reviewed the subject complaint file and determined that additional
documents are necessary for the investigation. I am forwarding a
memorandum, with attachments, outlining the additional information needed.
Please note that the suspense for these submissions is September 12, 2014.
If not received by that date, our current policy requires me to send a
follow-up email to you.

**PLEASE NOTE** We prefer to receive the requested documents from the EEO
point of contact/EEO manager electronically, via upload to FileX, IRD’s
web-based file-transfer system. FileX is a user-friendly, secure,
cost-effective and efficient system. If you require assistance using FileX,
please call Ms. Susan Rose at 703-401-6811 as she will be pleased to help
you. If you are unable to use FileX, you may provide the requested
documents electronically, via email attachment. (FileX is for Agency use
only. Complainants and their representatives should provide their
submissions via email, postal mail or fax.) Send email attachments to me at
ird.intake@cpms.osd.mil. Email attachments should be relatively small (less
than 50 pages). Regardless of the method of electronic submission, please
provide documents in PDF format. Do not submit documents in other formats
(e.g. Word documents, Excel spreadsheets, Power Point presentations).
Ensure that all documents submitted are legible and printed on one side of 8
½” X 11” paper. If you must provide requested documents by mail, send to my
attention at Investigations and Resolutions Directorate, Defense Civilian
Personnel Advisory Service, 4800 Mark Center Drive, Suite 06G21, Alexandria,
VA 22350-1100; fax to 571-372-2090. Please be aware that we will convert
your submission to an electronic format. For this reason, we ask that the
pages be uniform and not stapled or bound by other than removable clips or
bands. Please do not submit original documents. More information is
included in Attachment 1 to my memorandum.

Thank you in advance for your prompt attention to this matter.


SANDY GULLETT
Intake Assistant
Defense Civilian Personnel Advisory Service (DCPAS)
Investigations and Resolutions Division (IRD)
703-350-9645 FAX 571-372-2090




                                                          269                                          USA-Alvarez-001830
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 38 of 125



                                    DEPARTMENT OF DEFENSE
                                &,9,/,$13(56211(/$'9,625<6(59,&(
                            ,19(67,*$7,216$1'5(62/87,216',5(&725$7(
                                                  




                                                                                    August 28, 2014

MEMORANDUM FOR DEPARTMENT OF THE ARMY
               HQ US ARMY GARRISON
               EEO OFFICE, ATTN: IMHD-EE
               1001 761ST TANK BATTALION AVENUE, ROOM W209
               FORT HOOD, TX 76544-5029

SUBJECT: Data/Documentation/Witness Request
         Discrimination Complaint of Gilberto Alvarez
         Agency Docket No. ARHOOD14MAY01732

    I have reviewed the subject case files and have determined that there is additional information
we need from your organization to insure a complete and impartial investigation. Attachment 1
is a list of the information we are requesting the agency to provide. The material I have
identified in this attachment is based on documents routinely needed for the type of claim(s)
accepted in this complaint. As the investigation proceeds, the need for additional documents
may become apparent. If you have any questions or concerns about my request, please do not
hesitate to contact me at 703-350-9645. Please provide this material to my attention by
September 12, 2014. If not received by that date, our current policy requires us to send a
follow-up email to you. Attachment 2 is simply general information about the investigative
process.

    A courtesy copy of this memorandum, with attachments, is also being provided to the
involved parties (i.e., Complainant, the Complainant’s Representative [if any], and the Agency
Representative) to let them know what material we are requesting from the agency at this point
in the investigative process. This also serves to inform them that this is their opportunity to
name witnesses and submit documents they believe are important to this investigation and that
support their respective positions. If witnesses are named, the individuals naming them should
provide the following information (Attachment 3 may be used for this purpose):

            x   a brief explanation of the expected testimony of each witness
            x   the job title, organization and duty station of each witness
            x   a telephone number for each witness
            x   a postal and email address for each witness

   The information about witness testimony and additional documents (if any) that the
Complainant, Complainant’s Representative, or Agency Representative may want to include in
the record should be submitted to my attention by the suspense noted above. Once this case is
assigned, the Investigator will review these submissions for their relevance to the accepted
claim(s).




                                               270                               USA-Alvarez-001831
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 39 of 125




   If you have any questions about any aspect of the investigative process or the document
request, please contact me at 703-350-9645 (Voice), (916) 498-6527 (Fax) or at
sandy.gullett.civ@mail.mil.




                                     SANDY GULLETT
                                   Intake Services Assistant


Attachments:
As stated

cc:
Gilberto Alvarez, Complainant, by email
Samuel Boles, Complainant’s Representative, by email
Thaddeus Podbielski, Agency Representative, by email




                                             271                            USA-Alvarez-001832
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 40 of 125




          THE INFORMATION BELOW TO BE PROVIDED BY THE AGENCY

                  REQUIRED INFORMATION AND DOCUMENTATION
                       COMPLAINT OF GILBERTO ALVAREZ
                    AGENCY DOCKET NO. ARHOOD14MAY01732

1. Organization chart for the Orthopedic Brace Clinic in effect during the period of alleged
    harassment/hostile work environment. Show organizational relationships between
    complainant, Mr. James Spell, MAJ Ivan Antosh, and COL Gregory Weaver.

2. Provide data (a list/spreadsheet/summary sheet) on employment within the Orthopedic Brace
    Clinic subordinate to the agency official(s) involved in the action(s) at issue, during the
    period of alleged harassment/hostile work environment. Specifically provide:
        x Names and positions (title, pay plan, series, and grade) of all employees and
            supervisors in the organization(s) at the time. If different, identify each person’s
            organization segment.
        x Annotate national origin of all employees and supervisors.
        x Indicate which employees and management officials have had prior EEO activity.

3. Provide complainant’s previous protected activity.
       x Identify the type of protected activity in which complainant participated, e.g. EEO
           complaint, grievance with EEO basis, representation, etc.
       x Provide date(s) of protected activity.
       x Claim(s), i.e., issue[s] and basis[es], current status, e.g. in process, settled, withdrawn,
           etc., and decision(s) issued
       x Provide the name and position (title, pay plan, series, and grade) of the agency
           official(s) involved.
       x If protected activity did not involve filing an EEO complaint, identify the matters
           opposed as discrimination.

4. Copy of Activity’s policy statement on Equal Employment Opportunity (EEO) and
    harassment (sexual and non-sexual) in effect at the time of the alleged harassment/hostile
    work environment.

5. Information on EEO/harassment (sexual and non-sexual) training conducted during the two-
    year period prior to the alleged harassment at issue. Identify method of training, dates of
    training, and list of attendees and certificates of training, if provided) required of employees,
    supervisors, and managers in complainant’s organization segment during this one-year
    period.

6. Publications, e.g., newsletter articles, bulletin board items, etc., issued by the Activity on
    EEO/harassment (sexual and non-sexual) during the two-year period prior to the incidents of
    alleged harassment at issue.

7. Documentation, if any, showing whether the supervisor or any management official was
    made aware of the alleged incidents of harassment. (If the complainant put management on



                                                272                              USA-Alvarez-001833
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 41 of 125




   written notice that he believed he was being harassed/subjected to a hostile work
   environment, provide a copy of the written notice.)

8. Documentation of any management inquiry or investigation conducted based on the
    allegations of harassment/hostile work environment.

9. Documentation, if any, of corrective action(s) taken subsequent to management’s knowledge
    of alleged incidents of harassment.

10.Name, position (title, pay plan, series, and grade), and national origin of the agency
    official(s) involved in the incidents of alleged harassment.

11.Email addresses and commercial telephone numbers for all involved parties.

Documentation pertaining to the selection for the Supervisory Orthotist Prosthetist, GS-
0667-11 position:

12.Provide data (a list/spreadsheet/summary sheet) on selections (competitive) made within the
    organization(s) subordinate to the agency official(s) making the selection at issue for the two-
    year period prior to. Specifically provide:
       x Name and national origin of selectee(s).
       x Position (title, pay plan, series, and grade) for which selected and date of selection.
       x Name, position (title, pay plan, series, and grade), and national origin of the
           selecting and approving official(s).
       x Indicate which selectees had prior EEO activity.

13.Position description for the position at issue.

14.Request for Personnel Action, SF 52 (both sides), requesting recruitment for the position at
    issue.

15.Merit promotion or vacancy announcement for the position at issue.

16.Job analysis used by HR personnel to make qualification determinations and develop referral
    instrument. (The job analysis will not be included in the final ROI but will be returned to the
    Activity for retention.)

17.Referral and selection instrument for the position at issue, annotated to reflect candidates’
    national origin and prior EEO activity. The certificate should clearly identify the selectee
    and the selecting and approving official(s).

18.Applications or career briefs and all other documents submitted for the position at issue by
    complainant and the selectee.




                                                273                            USA-Alvarez-001834
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 42 of 125




19.Documentation identifying selecting or recommending panel members, and providing panel
    instructions, if applicable. Identify panel member’s position (title, pay plan, series, and
    grade) national origin and prior EEO activity.

20.Evaluation criteria and interview questions used by the panel, selecting official, and/or
    approving official. Include notes, score sheets, and matrices.

21.Notification of Personnel Action, SF 50, effecting the selection at issue.

22.Documentation of complainant’s notification of nonselection.

23.Provide excerpts from the pertinent agency and local guidelines/regulations concerning merit
    promotion in effect at the time of the selection at issue. (Include the title page and index. Do
    not provide the entire guideline/regulation unless requested.)

24.Provide the applicable/pertinent article(s) excerpt(s) from the negotiated union agreement, if
    applicable. (Include cover page to identify source document. Do not provide the entire
    negotiated agreement unless requested.)

25.Name of, and contact information (commercial work phone number and email address) for,
    the Human Resources (HR) specialist who handled the action at issue or who can provide
    information about the action.

26.Email addresses and commercial telephone numbers for all involved parties.

Documentation pertaining to designation of Acting Chief position and additional duties:

27.Provide data (a list/spreadsheet/summary sheet) on similar actions (employees designated as
    Acting Chief of the Orthopedic Brace Shop) within the Orthopedic Brace Shop/Clinic
    subordinate to COL Weaver during the two-year period prior to June 17, 2013. Specifically
    provide:
       x Names and positions (title, pay plan, series, and grade) of all affected employees.
       x Annotate national origin of all affected employees.
       x Date(s) each employee was designated as Acting Chief.
       x Name and position of management official(s) involved.
       x If reprisal is alleged, indicate which employees had prior EEO activity.

28.Complainant’s position description at the time of the action(s) at issue. Also provide a copy
    of the position description for the GS-0667-7 position for co-worker (Mr. Matthew Perez).

29.Additional documentation pertaining to the contested assignment of additional/extra duties
    not previously provided, if any.

30.Data on assignments/extra duties given to the complainant and similarly-situated employees
    (other employees who occupy the same position [title, pay plan, series, and grade] as the
    complainant) in complainant’s organizational segment during the two-year period prior to the




                                               274                               USA-Alvarez-001835
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 43 of 125




   action(s) at issue. Documentation, if any, showing work assignments made within the
   organizational segment during the two-year period (e.g. computer-generated productivity
   reports).

31.If the complainant compares himself with any particular co-worker(s), with respect to the
    assignment of duties, provide the full name, position (title, pay plan, series and grade) of
    these co-worker(s), and provide copies of the position description(s) and performance plan(s)
    of the co-worker(s) identified.

32.Provide excerpts from the pertinent agency and local guidelines/regulations concerning the
    assignment of duties in effect at the time of the action(s) (assignment of duties) at issue.
    (Include the title page and index. Do not provide the entire guideline/regulation unless
    requested.)

33.Provide the applicable/pertinent excerpt(s) from the article(s) of negotiated union agreement,
    if applicable. (Include cover page to identify source document. Do not provide the entire
    negotiated agreement unless requested.)

34.Provide excerpts from the pertinent agency and local guidelines/regulations concerning the
    assignment of duties in effect at the time of the action(s) at issue. (Include the title page and
    index. Do not provide the entire guideline/regulation unless requested.)

35.Provide the applicable/pertinent excerpt(s) from the article(s) of negotiated union agreement,
    if applicable. (Include cover page to identify source document. Do not provide the entire
    negotiated agreement unless requested.)

NOTE: The documents are to be printed on one side of 8½” x 11” paper, and must be
legible. Given that we are moving towards maximum use of electronic transmission of
documents, it is requested that hard copy submissions not be stapled or otherwise bound by
other than removable clips and bands. It is also requested that the material be labeled or
organized in a way that shows clearly to which items (above) the material responds. It is
requested sections not be separated by tabbed dividers, but rather by untabbed, 8½” x 11”
bond paper, with any explanatory information printed on the divider pages.

If you believe you have already provided any of the above requested information/documentation,
please call Sandy Gullett at 703-350-9645 to discuss. If any of the information/documentation
requested above are not available, you may make a substitution after coordination with this
office. If you are unable to provide requested information/documentation, include a statement
explaining why the information/documentation is unavailable. If a document is especially
voluminous, provide an extract of the pertinent portions of the document and include instructions
regarding where the complete document can be reviewed. All lists must be signed and dated.

You are encouraged to sanitize all personal identifiers not necessary to a review of the
merits of the complaint from the documents you provide. Sanitized information would
generally include social security numbers, home addresses and home telephone numbers. If you
sanitize any information beyond social security numbers, home addresses and home telephone
numbers, please advise IRD of the type of additional information that was sanitized and from



                                                275                              USA-Alvarez-001836
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 44 of 125




what specific documents. Please do not sanitize any names from the records you provide to
IRD. Furthermore, please do not sanitize any EEO protected group information (e.g., race, sex,
age, or other EEO protected group data) from the records you provide. This information is
necessary for the purpose of addressing the merits of the complaint filed. If you have any
questions regarding the sanitization of documents, please call Sandy Gullett at 703-350-9645 to
discuss.




                                             276                            USA-Alvarez-001837
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 45 of 125




                  INFORMATION ON THE INVESTIGATIVE PROCESS


The following information is provided to assist you in understanding the process used to
investigate an EEO complaint.

The Investigations and Resolutions Division (IRD) (formerly the Office of Complaint
Investigations) will conduct the investigation. You may be required to provide an affidavit or a
declaration to an investigator during an on-site meeting or in a written request or telephone call,
or you may be required to participate in a Fact-Finding Conference. The Fact-Finding
Conference is a meeting that may be conducted in person or through video teleconference
facilities. The method of investigation used will be based on the specific requirements of the
case and will ensure thorough and efficient consideration of the complaint. The investigator and
the EEO Office will make specific information concerning the method of investigation available
to you.

In all individual complaints of discrimination, the complainant has the initial burden of showing,
through a preponderance of the evidence, that discrimination may be inferred from
management's action. This may be done by showing that the complainant has been treated less
favorably than other employees who are similarly situated to the complainant or by providing
some other basis for inferring discrimination has occurred. When reprisal is alleged, the
complainant must show that he/she had previous involvement in protected EEO activity, that
management was aware of this activity, that the complainant's employment situation was
adversely affected subsequent to the activity, and that there is some basis for linking the previous
protected EEO activity with the adverse effect to the employment situation.

Once the complainant has been given the opportunity to explain why he or she believes
discrimination has occurred, management witnesses will be asked to respond to the
complainant's allegations. This is management's opportunity to provide legitimate,
nondiscriminatory reasons for their actions. Other witnesses requested by the complainant or
management may be called if the investigator determines their testimony may be relevant to the
issues or allegations in the complaint and will not be redundant.

The investigator prepares an Investigative File to include all relevant and material documentation
and testimony, and a Report of Investigation to summarize and/or analyze the evidence gathered.




                                               277                             USA-Alvarez-001838
     Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 46 of 125




                                   PROPOSED WITNESSES
                                       (GUIDANCE)

(Please prioritize the witnesses you propose to support your position. And, for each witness you
propose, please provide the following information.)

1a. First Proposed Witness’s Name (Last, First):
1b. Witness’s Job Title:
1c. Witness’s Organization and Duty Station or Location:

1d. Witness’s Contact Information:
Commercial telephone number (including area code):
Email address:
Mailing address:

1e. Brief explanation of the testimony this witness is expected to provide regarding the claim(s)
accepted for investigation. (For example, the witness was involved in the action at issue, was
present when the events at issue occurred, or can provide a first-hand account of similar disparate
treatment or hostile work environment.):


2a. Second Proposed Witness’s Name (Last, First):
2b. Witness’s Job Title:
2c. Witness’s Organization and Duty Station or Location:

2d. Witness’s Contact Information:
Commercial telephone number (including area code):
Email address:
Mailing address:

2e. Brief explanation of the testimony this witness is expected to provide regarding the claim(s)
accepted for investigation:


3a. (Continue to list your proposed witnesses in the above format using additional sheets.)

(The investigator assigned to investigate the complaint will use the information you provide to
determine whether or not the proposed witness(es) has (have) testimony to provide that is
relevant and material to the accepted claim(s). Therefore, it is important that you include all the
information listed above for each witness you propose. And, because the investigator may not be
able to interview all the witnesses you propose, it is important that you list them in priority
order. Thank you in advance for your adherence to this guidance.)




                                              278                             USA-Alvarez-001839
Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 47 of 125




                   EXHIBIT
                    EXHIBIT
                   F-6
                    H


                               279                USA-Alvarez-001840
  Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 48 of 125

                                                                               1
                DEPARTMENT OF DEFENSE

     INVESTIGATIONS AND RESOLUTIONS DIVISION




        INVESTIGATION IN THE COMPLAINT OF

                 GILBERTO M. ALVAREZ

        AGENCY DOCKET NO. ARHOOD14MAY01732




               FACT-FINDING CONFERENCE

                   OCTOBER 22, 2014

                   FORT HOOD, TEXAS




            INVESTIGATOR: LYNN C. SMITH

REPORTED BY:    AMBER KIRTON, KEN OWEN & ASSOCIATES




                                                          USA-Alvarez-001841
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 49 of 125

                                                                                    2
1                             A P P E A R A N C E S

2
3    BEFORE:    Mr. Lynn C. Smith, Investigator
                DEPARTMENT OF DEFENSE
4               CIVILIAN PERSONNEL MANAGEMENT SERVICES
                Investigation & Resolutions Division
5               P.O. Box 691735
                Houston, Texas 77269
6               (703) 350-9283
                EMAIL: Lynn.C.Smith4.civ@mail.mil
7
     COMPLAINANT:   Mr. Gilberto M. Alvarez
8
     AGENCY
9    REPRESENTATIVES:    Mr. Thaddeus Podbielski & CPT Mary Jones
                             Labor Counselors for the Department of
10                           the Army

11
     CERTIFIED COURT
12   REPORTER:       Ms. Amber Kirton, CSR #8110

13
     ACTIVITY DOCKET
14   NUMBER:         ARHOOD14MAY01732

15
16
17
18
19
20
21
22
23
24
25




                                                               USA-Alvarez-001842
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 50 of 125

                                                                                    3
1                                    I N D E X

2    WITNESSES:                                                            PAGE

3    GILBERTO M. ALVAREZ........................................              10

4    MAJ IVAN ANTOSH..........................................                58

5    COL GREGORY WEAVER........................................               75

6    MATTHEW PEREZ.............................................            102

7    DONNA BOWLING.............................................            134

8    VALENTIN CRUZ............................................             169

9
10   REPORTER'S CERTIFICATE....................................            203

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                                               USA-Alvarez-001843
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 51 of 125

                                                                                    4
1                             P R O C E E D I N G S

2                               (Witnesses sworn.)

3                    THE INVESTIGATOR:      Let the record begin at 11:15

4    on October 22nd, 2014.     This is a fact-finding conference being

5    held at III Corps in Fort Hood -- please correct me if I'm

6    wrong -- III Corps in Fort Hood EEO office, 10017 61st Tank

7    Battalion Avenue, Room W209, Fort Hood, Texas.

8                    We can go off the record.

9                               (Off the record.)

10                   THE INVESTIGATOR:      We were just off the record.

11   We're back on the record.      We were discussing the fan and sound.

12                   My name is Lynn C. Smith.       I'm an investigator

13   with the Department of Defense Civilian Personnel Management

14   Services, Investigation Resolution Division.         This proceeding is

15   an administrative investigation conducted in accordance with

16   Section 1614 of Title 29 of the Code of Federal Regulations.

17   Its purpose is to establish a record of evidence relevant to the

18   issues accepted for investigation and to do so in a manner that

19   affords both parties a fair opportunity to present their facts

20   and position in the record.

21                   Present at this time is the Complainant,

22   Mr. Gilberto Alvarez.     The Complainant's representative is his

23   wife, Leann Alvarez.     Let the record show that Ms. Alvarez was

24   brought in as the Complainant's representative when, last week?

25                   MS. ALVAREZ:     Wednesday of last week.




                                                               USA-Alvarez-001844
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 52 of 125

                                                                                    5
1                    THE INVESTIGATOR:      Wednesday of last week, which

2    was -- anybody know the date?

3                    CPT JONES:    October 15th, sir.

4                    THE INVESTIGATOR:      You can put that in.       Which

5    was the 15th of October 2014.      The Agency representatives are --

6    and I'm going to have you-all say your name, please.

7                    CPT JONES:    CPT Mary Jones.

8                    MR. PODBIELSKI:     And Thad Podbielski.

9                    THE INVESTIGATOR:      Could you please spell your

10   name, sir, for the record?

11                   MR. PODBIELSKI:     First name is T-h-a-d.        Last

12   name is P-o-d-b-i-e-l-s-k-i.

13                   THE INVESTIGATOR:      Thank you, sir.    Since

14   Complainant's allegations are made against the Agency, the

15   Agency rep is here to represent the Agency and not any specific

16   management official.     The principal agency witnesses that will

17   testify on behalf of management in this complaint are here.

18   They will be present to hear the Complainant's testimony but

19   will be excused with other witnesses -- when other witnesses

20   testify.   The management witnesses may be recalled to provide

21   additional information if new evidence makes it necessary.

22                   I might add on the record that the pre

23   fact-finding conference lasted a little longer in that the

24   representatives needed to speak with higher management in order

25   for a resolve of this matter.      The court reporter is Amber




                                                               USA-Alvarez-001845
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 53 of 125

                                                                                    6
1    Kirton, who will record the verbatim testimony of this

2    proceeding.    A brief preliminary hearing was held prior to this

3    conference to explain procedural aspects, confirm witnesses and

4    to explore possibility of settlement and to ensure both parties

5    have been afforded an opportunity to review the documents in the

6    file.

7                     Mr. Alvarez, would you acknowledge for the record

8    that you have reviewed your file or parts of your file?

9                     THE COMPLAINANT:    Yes, I have.

10                    THE INVESTIGATOR:     Okay.   And Counsel, could you

11   please acknowledge --

12                    Off the record.

13                              (Off the record.)

14                    THE INVESTIGATOR:     Just wanted to get some

15   clarification.    CPT Jones will be responding for counsel for

16   Agency.    CPT Jones, have you had an opportunity to review the

17   record?

18                    CPT JONES:   Yes, I have.

19                    THE INVESTIGATOR:     Thank you.    The parties are

20   advised that the information provided here is to not be

21   considered confidential and that it may be placed in the file

22   and shown to the interested parties.       The claims that we have

23   set before us, the agency number is ARHOOD14MAY01732.

24   Mr. Alvarez and CPT Jones, could you acknowledge is that

25   correct?    I'll repeat it again.    Agency Number ARHOOD14MAY01732.




                                                               USA-Alvarez-001846
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 54 of 125

                                                                                     7
1                           CPT JONES:     Yes, sir.

2                      THE INVESTIGATOR:     Thank you very much.      I've

3    already sworn everybody in to this point, everybody that will be

4    testifying at this point.     I'm going to ask now Mr. Alvarez or

5    his representative, not both, one or the other, if you have an

6    opening statement.     If not, that's fine.

7                      THE COMPLAINANT:     I do have an opening statement

8    and I also want to clarify in regards to the document that you

9    just spoke of, the way that the wording in comparison to my

10   claims accepted.     Number one states that the claims under

11   investigation are, as it reads, was Complainant subject to

12   hostile work environment on the basis of his national origin

13   when where --

14                     THE INVESTIGATOR:     Excuse me, Mr. Alvarez.       I

15   want to stop you right there.        I don't want to go through all of

16   the claims.     But if you could -- if you could in short tell me

17   what you see that's --

18                     THE COMPLAINANT:     That is inaccurate and it's the

19   same for when it appears again, that my accepted claims for

20   investigation was Complainant discriminated against and subject

21   to a hostile work environment.

22                     THE INVESTIGATOR:     Okay.     Is it your testimony

23   here today that it should not read subjected to a hostile work

24   environment?

25                     THE COMPLAINANT:     No.   My testimony is that it




                                                                USA-Alvarez-001847
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 55 of 125

                                                                                      8
1    should be as the original acceptance and the original acceptance

2    reads was Complainant discriminated against and subjected to

3    hostile work environment on the basis of national origin,

4    Hispanic, when --

5                    THE INVESTIGATOR:      Okay.    That's --

6                    THE COMPLAINANT:     The word discrimination is left

7    out of it.

8                    THE INVESTIGATOR:      Oh, because I have that in

9    mine.   In the formal complaint of discrimination you allege you

10   were discriminated against and subjected to a hostile work

11   environment on the basis of your national origin, Hispanic.

12                   THE COMPLAINANT:     Okay.     Not using this one,

13   then.

14                   THE INVESTIGATOR:      The one that I have is what

15   was accepted.

16                   THE COMPLAINANT:     So that's what I had the

17   conflict with is the way this one is worded.

18                   THE INVESTIGATOR:      Let me see that.       Okay.      Let

19   the record show that the content is the same.         It's just the

20   arrangement of the words, but it's basically the same.             The

21   Complainant has was he subjected to a hostile work environment

22   on the basis of his national origin, Hispanic.         The claims that

23   was accepted states in your formal complaint of discrimination

24   you allege you were discriminated against and subjected to a

25   hostile work environment on the bases of your national origin,




                                                                 USA-Alvarez-001848
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 56 of 125

                                                                                    9
1    Hispanic, which basically reads the same.        It's saying the same

2    thing.   It's just worded a little differently.        One is just

3    shortened a little bit more than the other.

4                      THE COMPLAINANT:    So we'll be using the one with

5    discrimination?

6                      THE INVESTIGATOR:    Yes.

7                      THE COMPLAINANT:    On Letter B the ending of the

8    thing where it says --

9                      THE INVESTIGATOR:    Mr. Alvarez, let me stop you

10   right there.   We're going to go through each incident and I'm

11   going to give you a chance to respond to if something -- you

12   know, if something is not correct.       But we have to go on what

13   was accepted in the claim, not what when you initially went

14   in --

15                     Let's go off the record.

16                              (Off the record.)

17                     THE INVESTIGATOR:    We were just off the record

18   and getting some clarification on what was accepted and what was

19   not accepted as well as the wording for the accepted claims.

20   The investigator indicated that -- instructed Mr. Alvarez to --

21   as we go through each claim that he could explain what was

22   correct and what's not correct or if there is anything that he

23   wants to take out during this proceeding.

24                             GILBERTO M. ALVAREZ,

25   having been previous sworn, testified as follows:




                                                               USA-Alvarez-001849
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 57 of 125

                                                                                    10
1                                      EXAMINATION

2    BY THE INVESTIGATOR:

3         Q.    Mr. Alvarez, could you please state your full name?

4         A.    Gilberto M. Alvarez.

5         Q.    Could you also identify your national origin for the

6    record?

7         A.    National origin is Hispanic.

8         Q.    Okay.     Thank you.     At the time of these alleged

9    incidents you occupied the position of what?

10        A.    An orthotist/prosthetist GS-9, Step 10.

11        Q.    Could you also -- could you spell that for the record?

12        A.    It's o-r-t-h-o-t-i-s-t, orthotist.

13        Q.    And could you repeat your grade?

14        A.    GS-9, Step 10.

15        Q.    How long have you been assigned to your position?

16        A.    Since 2007 January.

17        Q.    And the name of the organization that you've been

18   assigned to since that time?

19        A.    CRDAMC.

20        Q.    I'm sorry?

21        A.    CRDAMC.

22        Q.    Is that an acronym?

23        A.    Yes, it is.

24                      THE INVESTIGATOR:     I would ask everybody on the

25   record, for acronyms, please spell those out first and then we




                                                               USA-Alvarez-001850
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 58 of 125

                                                                                      11
1    can use the acronym.

2         Q.      (BY THE INVESTIGATOR)        So what is -- could you please

3    repeat that?

4         A.      Carl R. Darnell Army Medical Center.

5         Q.      All right.     And the acronym is?

6         A.      C-R-D-A-M-C.

7         Q.      Okay.     Thank you.     What directorate do you fall under?

8         A.      The Department -- DCCS and under the Department of

9    Clinical Services.

10        Q.      And DCCS stands for?

11        A.      Department of Clinical Services.

12        Q.      And you said two Cs.        Department Clinical -- what's

13   the other C for?

14        A.      Good question.

15                        CPT JONES:     Deputy Commander of Clinical Services

16   for Fort Hood.

17        A.      That falls under the department of rehab.

18                        THE INVESTIGATOR:     Okay.   Thank you both.

19        Q.      (BY THE INVESTIGATOR)        Who was your supervisor during

20   that time?     Provide their -- your first level supervisor first.

21   Provide his name and his title and his rank.

22        A.      For 2007?

23        Q.      Yes.     During the time of your incidents.

24        A.      During the time of my incidents?

25        Q.      Of your incidents, yes.




                                                                 USA-Alvarez-001851
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 59 of 125

                                                                                    12
1         A.    The outgoing supervisor that initiated which

2    ultimately I ended up here because of that, James Spell.

3         Q.    And his title and rank or grade?

4         A.    Chief orthopedic brace shop, GS-11.

5         Q.    And how long has he been your supervisor or was he

6    your supervisor?

7         A.    Since 2007 to May 2013.

8         Q.    And is it my understanding that Mr. Spell is now

9    retired?

10        A.    Yes.

11        Q.    And he retired when?

12        A.    Officially the 31st of August 2013.

13        Q.    Okay.    Do you -- can you state for the record what

14   Mr. Spell's -- what you know his national origin to be?

15        A.    Caucasian.

16        Q.    And you know that because of sight, did somebody tell

17   you or in conversation?

18        A.    Sight.

19        Q.    Okay.

20        A.    With German background.

21        Q.    Okay.    You say German background because of?

22        A.    He's born in Germany.     He's German.

23        Q.    Did he tell you that?

24        A.    Yes.

25        Q.    So through conversation you learned of his national




                                                               USA-Alvarez-001852
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 60 of 125

                                                                                      13
1    origin?

2            A.   Yes.     He also spoke the language and I know the

3    language as well so we spoke in German sometimes.

4            Q.   Who was your second-level supervisor?         Their name,

5    their grade and rank -- grade or rank.          Second-level supervisor

6    who was above Mr. Spell.

7            A.   At that point it was MAJ Gloystein.

8            Q.   Can you spell that for the record?

9            A.   No.

10                        THE INVESTIGATOR:    Could somebody spell that for

11   the record?

12                        MR. CRUZ:   It's G-l-o-y-s-t-e-i-n.     David first

13   name.

14                        THE INVESTIGATOR:    Thank you, Mr. Cruz.

15           Q.   (BY THE INVESTIGATOR)       Do you know his grade and rank?

16           A.   At the time it was major.       He's lieutenant colonel

17   now.

18           Q.   Okay.     What was his title?

19           A.   I believe at that time it was chief of orthopedic

20   services.

21           Q.   Okay.

22                        THE INVESTIGATOR:    I'm going to ask Mr. Cruz is

23   that correct?

24                        MR. CRUZ:   That is correct.

25           Q.   (BY THE INVESTIGATOR)       How long were you -- excuse me.




                                                                 USA-Alvarez-001853
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 61 of 125

                                                                                      14
1    Were you aware of his national origin?

2         A.      Through sight, yes.

3         Q.      And what do you believe his national origin to be?

4         A.      Caucasian.

5         Q.      How long were you supervised by MAJ Gloystein?

6         A.      As the question was he was my senior rater.

7         Q.      Okay.     So how long were you supervised by him?        Just

8    approximately if you don't know.

9         A.      I would have to look at my evaluations, but I would

10   say since he was there.

11        Q.      Two years, three years?

12        A.      I would say -- I recall his name on my evaluation at

13   least two years.

14                        THE INVESTIGATOR:      Mr. Cruz, are you familiar

15   with that?

16                        MR. CRUZ:   He was.     I don't know the exact time

17   frame.    He may have also had another chief prior to him.

18                        THE INVESTIGATOR:      But about two years sounds

19   right?

20        A.      That is correct.      The one before was Graves.

21        Q.      (BY THE INVESTIGATOR)         Mr. Alvarez, you indicate in

22   your claim that you were discriminated against and subjected to

23   a hostile work environment due to your national origin,

24   Hispanic.     For the record, could you state what was the hostile

25   work environment?        Could you explain what the hostile work




                                                                 USA-Alvarez-001854
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 62 of 125

                                                                                    15
1    environment was?

2         A.      In how much detail?   We could be here for a day.

3         Q.      Briefly.

4         A.      It came to the point where coming to work was

5    unpleasant.

6         Q.      Could you explain?

7         A.      Because of the actions that the Agency allowed.

8    Examples?

9         Q.      Also names.   Could you be specific?

10        A.      Specifically Mr. Spell.

11        Q.      Can you explain what Mr. Spell did to cause a hostile

12   work environment?

13        A.      Can I start with he's the person that I can testify as

14   being a racist against -- actually, he's a racist against

15   everybody.     He has no specific one.    But particularly me he has

16   told me to my face how much he hated me, how much I shouldn't be

17   here, he wished I wasn't here and that one specific statement

18   that I recall that here we give you -- we give you an

19   opportunity and y'all try to get more.

20        Q.      What made you --

21        A.      He has said racial and discriminatory remarks either

22   in front of me or where I could hear him about -- okay, the N

23   word, Bible pusher, lesbians, homosexuals.

24        Q.      What did he say specifically about national origin?

25        A.      In regards to Hispanic?




                                                               USA-Alvarez-001855
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 63 of 125

                                                                                    16
1         Q.      Yes.

2         A.      He used the word beaners and wetbacks.

3         Q.      And when did he first start using these racial slurs

4    to you?

5         A.      I would say probably since he was eight.       Oh, to me,

6    I'm sorry.

7         Q.      Yes.

8         A.      Right off the bat from the first day.

9         Q.      And that would be around when?

10        A.      January 7th, 2007.

11        Q.      January 7th, 2007?

12        A.      January 7th, 2007.

13        Q.      And did you report the incidents?

14        A.      I did not.     I did -- I did express my disapproval.

15        Q.      Who did you express that to?

16        A.      To him.

17        Q.      Okay.     Now, this happened back in 2007 and I don't

18   want to get back from the issues and where we are today.            You

19   expressed them to him.        Did they stop after you told him that

20   you didn't like them?

21        A.      He was superior over everything and that's the way he

22   looked at himself, so no.

23        Q.      So your testimony is that you did not --

24        A.      Go beyond him?

25        Q.      Yes.




                                                               USA-Alvarez-001856
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 64 of 125

                                                                                    17
1         A.     No.

2         Q.     Any particular reason why not?

3         A.     Because I live through a code that I stick with and

4    I've learned that since around 2000 -- or I'm sorry, 1998 or so.

5    I was doing duty with a captain, a guy was in the military then.

6    In conversation he mentioned to me what people say and what

7    people do is a reflection of them, not you.        That's the biggest

8    reason.

9         Q.     So it's your testimony today that from 2007 until the

10   time Mr. Spell retired you never complained about any of his

11   racial -- of his alleged racial comments?

12        A.     I did not complain beyond him.

13        Q.     Okay.    That's fine.

14        A.     I did rebuttal and say -- or walked away or --

15        Q.     Okay.    That's fine.   How did his comments affect your

16   environment?      You indicated that you were working in a hostile

17   work environment.      Could you explain how his comments or actions

18   affected your work environment?

19        A.     When you work under someone that has made it known to

20   you that he dislikes you then I have to go through certain

21   defenses.    As I mentioned I used that quote as I mentioned

22   earlier and just, quite frankly, I had a job to do so I ignored

23   it because he just -- it would stop.       He would say it but then

24   he would stop and we would move on.       That's how the days went.

25   That's the best way I can tell you.




                                                               USA-Alvarez-001857
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 65 of 125

                                                                                    18
1           Q.    Okay.   But could you give me a little bit more of how

2    was your environment made hostile?

3           A.    When someone treats you that way already you're

4    uncomfortable and, yeah, I start thinking what can I do about it

5    and it keeps my mind occupied except, you know, instead of what

6    the job is at hand.       And again, I ignored and I ignored because

7    he never really went beyond those type of things, of words,

8    until he left, then that's why we're here today through his

9    actions.

10          Q.    Okay.   You said that he treated you a certain kind of

11   way.    How did he treat you?

12          A.    As an example he would suggest something, whatever it

13   may be -- and he's done it to I'm sure all his employees.              I

14   know I've heard him tell Matthew Perez the same thing.           His

15   answer to everybody when we even questioned or tried to talk

16   about something that he brings up, he always had the same

17   answer.     Because I say so.

18          Q.    And how did that disrupt your business day, your work

19   environment?

20          A.    You can imagine with that -- I'm very resilient so the

21   fact that he is creating a hostile environment and he is doing

22   these things, I'm a person that I have to overcome this.

23          Q.    Excuse me.    I need to comment.   When you say these

24   things, you mentioned that he raised his voice.

25          A.    I'm sorry.    Yes.




                                                               USA-Alvarez-001858
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 66 of 125

                                                                                    19
1         Q.    Okay.   What else?

2         A.    The slurs, the treatment, the showing of his

3    superiority.

4         Q.    How did he show his superiority?

5         A.    As the previous example, because I say so.         There was

6    no, okay, let's talk about this, et cetera.

7         Q.    Did you ever question him about it?

8         A.    It did no good.      Yes, I had -- yes, I did because --

9    and ultimately whatever some of these issues that he was talking

10   about I came up with a solution he accepted it.         So I move on.

11        Q.    What was the solution?

12        A.    The solution like, for instance, we're trying to

13   create a template that to make doing the encounters up faster.

14   And he came to me and he said that I need to work on it and I

15   need to do it.

16        Q.    He needs to work on --

17        A.    I need to work on creating a template, which is a --

18   when we do medical records and annotating we were physically

19   doing it per -- we were typing it and typing it and typing it.

20   Well, one of the -- and that obviously takes a long time.            So

21   one of the solutions brought forth was, hey, you can create a

22   template so whenever a certain situation is the same or require

23   the same verbiage and wording then you can actually create it

24   and just pick it and it comes --

25        Q.    Okay.   Let me stop you right there.       I don't want you




                                                               USA-Alvarez-001859
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 67 of 125

                                                                                    20
1    to get confused.     When I say how did he treat you or that he was

2    going to work on it, I'm speaking in terms of the environment,

3    the hostile work environment.      Did he ever address I'm going to

4    work on how I talk to you, the things I say to you?          I'm only

5    talking about the environment, how he made your environment

6    hostile.

7           A.   The way he made my environment hostile is that there

8    was no talking to try to stop anything.

9           Q.   Okay.   Mr. Spell, again, was your immediate

10   supervisor?

11          A.   Yes.

12          Q.   And he did your evaluations?

13          A.   Yes.

14          Q.   What was your last evaluation that you received from

15   him?

16          A.   All my evaluations that I looked up since I believe

17   2007 are all excellent except for one that I believe was

18   successful -- or yeah.

19          Q.   Did all these --

20          A.   They were all excellent.

21          Q.   Did all these excellents come from Mr. Spell?

22          A.   Not all of them.    Just since I've been here.

23          Q.   How many excellents --

24          A.   Before he left.

25          Q.   How many excellents came from Mr. Spell?




                                                               USA-Alvarez-001860
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 68 of 125

                                                                                    21
1         A.    All the ones he did.     Six.

2         Q.    Okay.    So it's your testimony that he created a

3    hostile work environment but he gave you six excellent

4    appraisals?

5         A.    In what I was being evaluated on, yes.

6         Q.    Who hired you?

7         A.    I was on priority placement and when the job came

8    available it was offered to me and I accepted.

9         Q.    Who offered you the job?

10        A.    HR, because under that priority placement, I guess,

11   when a job becomes available that matches mine they ask me.

12        Q.    In relation to the hostile work environment, did you

13   ever discuss -- you say you didn't discuss that with management.

14   Did you discuss it with any coworkers?

15        A.    Yes, one, the outgoing receptionist Ms. Shelton, which

16   I'm not really sure where she's at now.        I have discussed it

17   with Ms. Bowling to a certain extent.

18        Q.    What have you discussed with Ms. Bowling?

19        A.    I don't remember the whole discussion.        I do remember

20   that the conclusion, yes, Mr. Spell is a racist.

21        Q.    She told you that?

22        A.    Yes.    Everybody knows it now that I recall.

23        Q.    Excuse me.    Were any of the conditions of your

24   employment changed by Mr. Spell or would you come in, clock in,

25   do your job, go home?




                                                               USA-Alvarez-001861
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 69 of 125

                                                                                    22
1         A.    No.     He assigned me extra duties that he was

2    responsible for, safety officer, and it's in his job

3    description, infectious control officer.

4         Q.    Did he do that -- are you saying -- do you believe

5    that he was doing that to create a hostile work environment by

6    assigning you those duties?

7         A.    That to include so he wouldn't have to do it.

8         Q.    Okay.     But do you believe that he was doing that to

9    subject you to a hostile work environment?

10        A.    Yes, I do.

11        Q.    Why?

12        A.    Because he had the time to do it but he forced more

13   work on me and those weren't the only ones.

14        Q.    Did you ever complain about the duties that he asked

15   you to do, the extra duties?

16        A.    No.

17        Q.    Why not?

18        A.    Because those things, to me, since I retired as a

19   soldier I knew how to do and instead of arguing with him I just

20   went ahead and did it.

21        Q.    Okay.     So --

22        A.    Knowing that it is his job description and

23   responsibility.

24        Q.    Okay.     I don't want to confuse you, but with him

25   giving you those extra duties how was that making the




                                                               USA-Alvarez-001862
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 70 of 125

                                                                                    23
1    environment hostile?

2         A.      That gave me less time to do the rest of the things

3    that I needed to do and he would just sit back.         So that in

4    itself to me was a hostile environment.

5         Q.      Did any of your conditions of employment change in

6    terms of benefits?

7         A.      Until I got here I've always -- almost with every

8    evaluation, and I do have that, I received awards, whether it

9    was monetary or days off.        Since I've been here I've yet to even

10   get one.

11        Q.      Now, are we still talking about Mr. Spell?

12        A.      Yes.    Yes.

13        Q.      Okay.    So you're going back to 2007 again?

14        A.      I'm sorry.     What was your question?

15        Q.      How has your benefits been affected -- has your

16   employment benefits been affected as a result of the alleged

17   hostile work environment?

18        A.      I asked him on several occasions for an upgrade and he

19   just refused to even start or even think about it or act on it.

20        Q.      Have you ever asked for a desk audit?

21        A.      That I look at it now that's what I was asking for but

22   I didn't know it.

23        Q.      Okay.    Did you ask him specifically could I get a desk

24   audit?     Did you ever tell him I do more work than what I was

25   hired to do?




                                                               USA-Alvarez-001863
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 71 of 125

                                                                                    24
1         A.      I was not aware of that terms or that procedure.

2         Q.      Okay.   You were aware that you were doing more work

3    than you were supposed to do?

4         A.      I was doing, yes.

5         Q.      Is that your testimony?

6         A.      That is my testimony.

7         Q.      Did you ever go and complain to anybody higher than

8    Mr. Spell?

9         A.      No.

10        Q.      Any particular reason why not?

11        A.      No.

12        Q.      Did his comments or actions interfere with your work

13   performance?

14        A.      If getting under somebody's skin is part of that and I

15   had to step back and recover, then yes.

16        Q.      Now, you indicated on the record that most or almost

17   all of you evaluations have been excellent given to you by

18   Mr. Spell.

19        A.      Yes.

20        Q.      Okay.   So I'm going to rephrase the question.       Did his

21   comments or actions interfere with your work performance?

22        A.      I'm sorry.?

23        Q.      Did his comments or actions interfere with your work

24   performance in that most of the evaluations you received from

25   him were excellent?        In other words, it sounds like your




                                                               USA-Alvarez-001864
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 72 of 125

                                                                                    25
1    performance wasn't affected if you were getting excellent

2    evaluations.

3         A.    And that's due to my own resilience and moving on.

4         Q.    So what you're saying is that he recognized -- that he

5    recognized that you were doing your job and performing at the

6    level that you were supposed to be performing at and that he

7    gave you an excellent for doing that?

8         A.    Yes.    In addition to that he knew I was doing his job

9    and he knew that at the very least if he would do that there

10   would be less friction.

11        Q.    Well, what we're going on is -- again, this is a

12   fact-finding conference.     We're going on the facts, something

13   that we can read, touch or feel.       We can touch an evaluation and

14   see what he gave you.     We're not going on hypothetics.

15        A.    I misunderstood that.

16        Q.    We can't put out what he might be thinking other than

17   the fact that he gave you an excellent evaluation -- several

18   excellent evaluations for your performance.        Did you ever

19   complain to him that you should receive something higher than an

20   excellent performance evaluation?

21        A.    That is the highest.

22        Q.    Okay.    Thank you, sir.    So how were you actually

23   impacted by the hostile work environment if Mr. Spell indeed

24   gave you the highest performance evaluation that you could

25   receive?   I'll repeat the question.      How was your environment




                                                               USA-Alvarez-001865
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 73 of 125

                                                                                    26
1    made hostile if he gave you the highest evaluation -- the

2    highest performance evaluation that you could receive being

3    excellent?

4           A.    I can't -- I don't have an answer for that.        I don't

5    understand because that happened once a year.

6           Q.    Okay.   That's fine.   Are you aware of any other

7    employees in your section that was being subjected to a hostile

8    work environment by Mr. Spell?

9           A.    Matthew Perez.

10          Q.    Okay.   And how was he -- have y'all talked about it?

11          A.    No.

12          Q.    Any particular reason why not?

13          A.    You spoke to him.

14          Q.    Well, I'm asking the questions.

15          A.    You can't -- I just -- to approach him is almost like

16   you've got to think about it.

17          Q.    Okay.   Now, it's your testimony that he was being

18   subjected to a hostile work environment but you never talked to

19   him.

20          A.    It was right in front of me.

21          Q.    No, I'm asking you.    How do you know he was subjected

22   to a hostile work environment?

23          A.    Mr. Spell gave him also the duties that he was

24   responsible for and as I believe with him he promised him

25   things.     Of course he never came through with them.       But he had




                                                               USA-Alvarez-001866
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 74 of 125

                                                                                    27
1    us to --

2         Q.      Let me help you out.     Did Mr. Perez ever complain to

3    you that he was being subjected to a hostile work environment by

4    Mr. Spell?

5         A.      No.

6         Q.      Did he ever complain to you?

7         A.      Not that I recall at this time.

8         Q.      Did anybody else tell you that Mr. Perez was being

9    subjected to a hostile work environment by Mr. Spell?

10        A.      On numerous occasions.     Now, he spoke to Mr. Spell

11   differently than I did.      They actually screamed at each other

12   and that was because of issues such as what you're asking about.

13        Q.      But that's not my question.     I'm asking about the

14   environment.

15        A.      That is the environment.

16        Q.      We're talking about Mr. Perez.     You said that he was

17   subjected to a hostile work environment as well.         My question

18   was, did he tell you that?

19        A.      No.

20        Q.      Okay.   How did you find out that he was being

21   subjected to a hostile work environment?

22        A.      Because he was given the responsibility of the signing

23   for property and things that go along with that.

24        Q.      So it's your testimony that because he was given extra

25   duties, even though Mr. Perez never complained to you about it




                                                               USA-Alvarez-001867
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 75 of 125

                                                                                    28
1    or complained to anybody else about it and you have no

2    first-hand knowledge that he complained, your testimony is that

3    because he received extra duties you consider that to be a

4    hostile work environment?

5          A.   Can you repeat that, please?

6          Q.   You consider Mr. Perez's environment to be hostile

7    solely on the fact that Mr. Spell gave him extra duties?

8          A.   Then no.

9          Q.   Okay.   Do you care to rephrase your testimony, how you

10   believe Mr. Perez was subjected to a hostile work environment?

11         A.   I'm going to give you an answer and then that would be

12   it.   Mr. Spell treated us like slaves.

13         Q.   You want to explain that?

14         A.   That's my answer.

15         Q.   When you say treated us, who are you referring to?

16         A.   Specifically me and Mr. Perez.

17         Q.   And do you believe that had anything to do with your

18   national origin?

19         A.   We're both Hispanic.

20         Q.   You indicated earlier that Mr. Spell gave favors or

21   did favors for Mr. Perez; is that correct?

22         A.   What I said earlier talking about before this?

23         Q.   Yes.

24         A.   What I said was that I believe that Mr. Spell and

25   Mr. Perez's father had associations and because of that




                                                               USA-Alvarez-001868
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 76 of 125

                                                                                    29
1    association that's how I believe that Mr. Perez got hired --

2    Matthew Perez got hired here.

3         Q.    Hired by whom?

4         A.    Mr. Spell.

5         Q.    And if Mr. Spell hired him because of knowing his

6    father, do you believe that he would hire him just to create a

7    hostile work environment, knowing his father?

8         A.    No.

9         Q.    I'm sorry?

10        A.    Well, that's an interesting question because there was

11   a comment that I overheard in regards to Mr. Perez's father that

12   he causes trouble everywhere he's been.        But I cannot recall.

13   It might have been Ms. Bowling, actually.

14        Q.    Okay.   I'm going to move on.      Are you familiar if the

15   Agency has a hostile work environment policy?

16        A.    Yes, they do.

17        Q.    Okay.   Where is it posted?

18        A.    In various places.     Mostly all the information you can

19   find on the hospital's Website.

20        Q.    Okay.

21        A.    And if it's supposed to be on a bulletin board and I

22   found time to do it then it's there.       If not, it's not there.

23        Q.    So you are aware of their hostile work environment and

24   harassment policy?

25        A.    Yes, I am.




                                                               USA-Alvarez-001869
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 77 of 125

                                                                                    30
1         Q.    What does that policy say?

2         A.    Well, primarily it should not be tolerated.

3         Q.    Okay.    And does it say who to report to --

4         A.    Yes, it does.

5         Q.    -- in the event that that happens?

6         A.    Yes, it does.

7         Q.    And does it say it's a violation of the law?

8         A.    I don't recall.

9         Q.    Okay.    Is it your testimony that you're aware of the

10   policy and you're aware that it's a violation of the law but yet

11   you never complained?

12        A.    I never knew it was a violation of the law and I have

13   utilized the policies but not during Mr. Spell's time here.

14        Q.    Any particular reason why not?

15        A.    No.

16        Q.    Have you taken any EEO-related training regarding

17   prevention of discrimination and harassment in the workplace?

18        A.    Yes.    I believe it's annually.

19        Q.    Okay.    So you've taken it every year?

20        A.    If it was offered and Mr. Spell allowed it, then yes.

21        Q.    Okay.    Well, I'm asking you.     Have you taken it?

22        A.    I have to look at my record.       I believe I've taken all

23   of them.

24        Q.    Okay.    So is it your testimony that you believe you've

25   taken EEO training each year which involved discrimination and




                                                               USA-Alvarez-001870
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 78 of 125

                                                                                    31
1    harassment?

2         A.      Yes.

3         Q.      Okay.   During that training do you recall them saying

4    what to do in an event that you are -- felt that you were

5    discriminated against or subjected to a hostile work

6    environment?

7         A.      Not specifically.   As with any policy, if something

8    comes up I look it up.

9         Q.      And you indicate -- and I'm not going to continue to

10   beat a dead horse.      I don't want to do that.     But you indicated

11   since 2007 until Mr. Spell's retirement you've been subjected to

12   that hostile work environment and harassment.         You've also

13   indicated that during that entire time you never complained.

14   You've --

15        A.      Beyond Mr. Spell.

16        Q.      Beyond Mr. Spell.   You've also indicated that you've

17   taken EEO-related training and that you also are aware of the

18   harassment policies but you never took any action.          Is that your

19   testimony?

20        A.      Not beyond Mr. Spell.

21        Q.      Okay.   I want to move on and ask you a few questions

22   regarding your specific --

23        A.      So I'm sorry to interrupt.    So this is the actual

24   testimony so all these people are supposed to be in here?            Not

25   according to --




                                                               USA-Alvarez-001871
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 79 of 125

                                                                                    32
1         Q.     I'm allowing them to be in here for right now.

2                        I want to ask you a question about your first

3    claim.    On April the 14th, 2014 you received an e-mail from MAJ

4    Ivan Antosh, acting chief, orthopedic brace shop, that a

5    provider from California had been selected for the position of

6    Supervisory Orthotist/Prosthetic.        You allege that you were

7    subjected to a hostile work environment.

8         A.     Discriminated.

9         Q.     That you were subjected to a hostile work environment

10   on the basis of your national origin, which is discrimination.

11   Is that correct?       You allege on April the 14th, 2014 you

12   received an e-mail from MAJ Ivan Antosh; is that correct?

13        A.     Yes.

14        Q.     That a provider from California had been selected for

15   the position of Supervisory Orthotist/Prosthetic.

16        A.     Yes.

17        Q.     Could you explain how that affected your environment

18   or what that had to do with your national origin?

19        A.     I would like to actually take the opportunity to give

20   my opening statement that I thought was going to start this

21   before I answer that.

22        Q.     Okay.

23                       THE INVESTIGATOR:   Let's go off the record for a

24   second.

25                                (Off the record.)




                                                               USA-Alvarez-001872
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 80 of 125

                                                                                    33
1                       THE INVESTIGATOR:    We're back on the record.        We

2    were just taking a 10-minute break.

3         Q.    (BY THE INVESTIGATOR)       Mr. Alvarez, still directing

4    questions to you.      On April the 14th, 2014 you received an

5    e-mail from MAJ Ivan Antosh who was the acting chief that a

6    provider from California had been selected for the position of

7    Supervisory Orthotist/Prosthetic, GS-11.        You indicated that you

8    were subjected to a hostile work environment on the basis of

9    your national origin.      How does the notification from MAJ Antosh

10   factor into your national origin or present a hostile work

11   environment because you received the notice?

12        A.    The selectee was a Caucasian.

13        Q.    Okay.

14        A.    That's my answer.

15        Q.    Are you saying that that's discrimination because the

16   person happened to be of a different race?

17        A.    I'm just saying that's my answer.

18        Q.    Could you please be --

19        A.    Yes, yes.

20        Q.    -- a little bit more specific, sir?

21        A.    Yes.

22        Q.    Did you complain to anybody?

23        A.    I questioned it.

24        Q.    Did you complain to anybody regarding whether or not

25   you felt you were discriminated against?




                                                               USA-Alvarez-001873
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 81 of 125

                                                                                    34
1         A.      Not in those terms.

2         Q.      Could you explain what terms you did complain in and

3    who you complained to?

4         A.      It's on the e-mail so I can't -- I can't do that at

5    this time.

6         Q.      I'm sorry?

7         A.      Okay.   I don't understand the question, then, because

8    you're asking me something that --

9         Q.      This is your -- this is what you came in -- you

10   alleged these incidents.

11        A.      Okay.   I'm looking at more as what was actually, like,

12   on this question or whatever.       So that's not the question?

13        Q.      I'm sorry?

14        A.      That's not the question?

15        Q.      What's not the question?

16        A.      What I just asked you.     Okay.   Can you rephrase?

17        Q.      Sure.   No problem.   You say that you received an

18   e-mail from MAJ Antosh on somebody was selected from California.

19   You indicated they were Caucasian.        My question is, how did that

20   make your environment hostile?

21        A.      It showed that -- it's hard to answer that question

22   because it was after the manipulation and prevention of me to

23   apply to that position before that e-mail.         And then once I

24   received that e-mail, it confirmed what was happening before,

25   which happened in the hostile environment.




                                                               USA-Alvarez-001874
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 82 of 125

                                                                                    35
1         Q.      How was -- how was MAJ Antosh sending you an e-mail a

2    factor against your national origin?

3         A.      It confirmed -- can we go off the record?

4         Q.      No.

5         A.      It confirmed the manipulation and the actions that

6    Mr. Cruz took to prevent me from applying for the position.              And

7    when the e-mail got here I still had to work with these people

8    and they're still involved in my actions and they're still

9    involved, and that's my answer.

10        Q.      Do you understand the question?

11        A.      I'm not sure.

12        Q.      Did you complain to anybody that you were

13   discriminated against because a white employee was hired or

14   selected?

15        A.      Not until these proceedings or actions that involved

16   the EEO.

17        Q.      Did you complain to MAJ Antosh that you were being

18   subjected to a hostile work environment because a white employee

19   was being hired?

20        A.      No.

21        Q.      Do you know anything about the background of the

22   person?     Who was the person, first of all, that was hired, their

23   full name?

24        A.      I don't know.

25        Q.      So how did you know the person was Caucasian?




                                                               USA-Alvarez-001875
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 83 of 125

                                                                                     36
1         A.      I don't know.

2         Q.      That's your testimony that you don't know if they were

3    Caucasian?

4         A.      Last name being Christianson.

5         Q.      So you're assuming that because his last name is

6    Christianson that he's Caucasian?

7         A.      At this point, yes.

8         Q.      Do you know anything about Mr. Christianson's

9    background?

10        A.      No.

11        Q.      Do you know anything about his experience, education?

12        A.      No.     That wasn't furnished in the document request.

13                        THE INVESTIGATOR:    Let's go off the record.

14                                 (Off the record.)

15                        THE INVESTIGATOR:    All right.   We're back on the

16   record.   We were just getting some explanation regarding the

17   claims that were accepted.

18        Q.      (BY THE INVESTIGATOR)       Mr. Alvarez, again, is it your

19   testimony that you did not know Mr. Christianson?

20        A.      I do not know Mr. Christianson.

21        Q.      Okay.     Is it your testimony that you do not have

22   first-hand knowledge of his national origin?

23        A.      That is correct.

24        Q.      Is it your testimony that you have no knowledge of his

25   background, experience or education?




                                                                USA-Alvarez-001876
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 84 of 125

                                                                                    37
1         A.    That is correct.

2         Q.    On March the 7th, 2014 you indicate that you were

3    intentionally misled by Mr. Valentin Cruz, supervisory health

4    systems specialist, concerning the announcement of the position

5    of supervisory orthotist/prosthetist.       You indicate that

6    Mr. Cruz allegedly said he was working on the position

7    description for the announcement when it had already been

8    announced and closed on March the 6th, 2014.         The hostile work

9    environment continued from 2007 to the present.         I'm a little

10   lost on this so I'm going to break this down.         When you say on

11   March 7th you were intentionally misled by Mr. Valentin Cruz,

12   who is Mr. Cruz in your chain of command?

13        A.    At this point it's not official what he is because I

14   have not --

15        Q.    During the time of your filing these complaints and

16   during the time of these incidents what was Mr. Cruz to you?

17        A.    He was an administrator for the department.

18        Q.    Okay.   Was he over you in any way, second, third-line

19   supervisor?

20        A.    Not at that time as far as I know.

21        Q.    Okay.   You indicate that Mr. Cruz misled you.         What is

22   Mr. Cruz's national origin?

23        A.    I'm not sure.

24        Q.    You indicate that you were subjected to a hostile work

25   environment on the basis again of your national origin.           What do




                                                               USA-Alvarez-001877
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 85 of 125

                                                                                    38
1    you believe Mr. Cruz's national origin to be?

2         A.      I'm not sure.     If I were to guess I would say it would

3    be Hispanic.     Never discussed it.

4         Q.      And it is your testimony that you never discussed it

5    with Mr. Christianson as well?

6         A.      That's correct.

7         Q.      Why do you say that Mr. Cruz misled you --

8    intentionally misled you concerning the announcement of the

9    position?

10        A.      The slide of the department chief meeting for March

11   indicated that the supervisor position for the brace shop would

12   open on the 7th of March.        The incident that I'm referring to --

13   when, in fact, that actually closed on the 6th.         The incident

14   I'm referring to, he shows up on the 7th of March.

15        Q.      Who is he?

16        A.      Mr. Cruz.    Made it known he was there.    I was working.

17   Him and Mr. Perez were the front.        Donna was off that day or at

18   least that afternoon when he was there.        And they got my

19   attention.     First Mr. Perez comes out, mentions something about

20   the position and certification, et cetera.        So then Mr. Cruz

21   tells me that he's been assigned or tasked to --

22        Q.      Who is he?

23        A.      Mr. Cruz.

24        Q.      Okay.

25        A.      He had been assigned to write up the job description




                                                               USA-Alvarez-001878
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 86 of 125

                                                                                    39
1    for the supervisory position that was open.          And made that same

2    comment, certification, et cetera, when in fact the position had

3    closed and they already had offered the position.

4         Q.     Okay.     Mr. Cruz made the comment to who?

5         A.     Me.

6         Q.     To you.

7         A.     In front of Mr. Perez.

8         Q.     Okay.     So he made that comment and --

9         A.     That he was tasked.        And then because of the slide

10   that said that the position was going to open on the 7th -- of

11   course I looked that day.       It wasn't there.     But then he says,

12   okay, I'm working on it.       That to me is intent.

13        Q.     How was your national origin a factor?

14        A.     It all boils back down to who I am.        That's who I am.

15   And it is not unheard of for a Hispanic to discriminate against

16   another one.       It's very common.

17        Q.     Okay.     And do you believe Mr. Cruz was intentionally

18   trying to discriminate against you because you're Hispanic?

19        A.     Yes.

20        Q.     Is it your testimony that you believe Mr. Cruz to be

21   Hispanic by sight?

22        A.     Yes.

23        Q.     Why do you believe that he was intentionally trying to

24   discriminate against you when he informed you about the

25   position?




                                                               USA-Alvarez-001879
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 87 of 125

                                                                                    40
1         A.     Because of his actions.

2         Q.     Could you be more specific?

3         A.     As explained before, it was obvious the position

4    already had been filled and he's over here like it's not.

5         Q.     Okay.   Did you question Mr. Cruz about that?

6         A.     What I did at that time, I got on the Internet, went

7    to USA jobs and I printed out a couple of job descriptions for

8    an orthotist position that was an 11, one that was

9    non-supervisory and one that wasn't.       And the document is dated.

10   And on my defense I handed it to him to assist him on that since

11   he was bringing it up.     And that was the action that I took.

12        Q.     What do you mean when you say you handed that to him

13   to assist him?

14        A.     Well, he said he was tasked to write the description

15   of the position.     So I just went in to show him that what he was

16   insinuating about certification, if he did that he would be the

17   only one.

18        Q.     If he did that?

19        A.     Write that into the description.

20        Q.     Write what into the description?

21        A.     That certification was required.      But ultimately it

22   wasn't on the next one.

23        Q.     Okay.   So was there a problem after you discussed that

24   with him?    How did the conversation end?

25        A.     That was it.   When I handed that to him I went back to




                                                               USA-Alvarez-001880
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 88 of 125

                                                                                    41
1    work.

2            Q.   Was he hostile to you in any way, Mr. Cruz?

3            A.   By his actions, that's hostile to me for him to be

4    there telling me he's working on the job description that's

5    already been filled.     But other than that, I went back to work.

6    So nothing else was said between us.

7            Q.   What is your -- you said you've had EEO training on

8    hostile work environment and discrimination over several years.

9    You say that you've had training in EEO -- EEO training.            Can

10   you tell me what is your definition of a hostile work

11   environment.

12           A.   Any actions that are just towards an individual that

13   makes them feel uncomfortable is the simplest explanation to me.

14           Q.   You indicate on June 17th, 2013 Ms. Amarilis

15   Diaz-Rosario De Santiago, A-m-a-r-i-l-i-s, Diaz-Rosario is

16   hyphenated, D-i-a-z, hyphen, R-o-s-a-r-i-o, De, D-e, Santiago,

17   S-a-n-t-i-a-g-o, who was the secretary to COL Gregory Weaver,

18   chief, Department of Orthopedic and Rehabilitative Services,

19   sent an e-mail to the entire division stating that MAJ Antosh

20   would be the acting chief, orthopedic brace shop.         I didn't call

21   Ms. De Santiago to this proceeding.       I did want to ask you why

22   are you saying because she sent you an e-mail -- or excuse me --

23   she sent the e-mail to the entire division.        How was that

24   hostile to you when an e-mail was sent to the entire division?

25           A.   It was hostile to me because previous to that COL




                                                               USA-Alvarez-001881
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 89 of 125

                                                                                      42
1    Weaver had appointed me the chief of the brace shop.

2          Q.     Did you complain to somebody?

3          A.     I talked to COL Weaver, sent him an e-mail.          He said

4    we'll get together.

5          Q.     Do you know when you sent that e-mail?

6          A.     Okay.     I came in -- the e-mail actually that I'm

7    referring to was before the 17th.

8          Q.     Okay.

9          A.     Because COL Weaver rescinded and removed me from

10   acting chief of the brace shop.           He did it on the 24th and --

11         Q.     24th of?

12         A.     Of May.     I'm sorry.

13                        MS. ALVAREZ:     2013.

14         A.     And it was to all.        Mr. Alvarez will be the chief of

15   the brace shop until further notice.

16         Q.     (BY THE INVESTIGATOR)        Okay.   So again, it's your

17   testimony the e-mail did not just go to you, it went to

18   everybody?

19         A.     The list is the whole page almost of who they sent it

20   to.

21         Q.     And it's your testimony that that created a hostile

22   work environment for you?

23         A.     Yes, because it came after the department was told

24   that I was going to be chief and then this told the department

25   I'm not going to be the chief.




                                                                 USA-Alvarez-001882
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 90 of 125

                                                                                      43
1         Q.    Who told you that you were going to be the chief?

2         A.    COL Weaver.        Didn't tell me.     He told, again, the

3    whole -- all.      The way he stated all, Mr. Alvarez will be -- and

4    throughout the e-mail.

5         Q.    Okay.     Okay.     So when he, I guess, changed his mind or

6    something came up or it changed, did you talk to COL Weaver

7    about his change?

8         A.    Of course.        Of course, yes.

9         Q.    And why he changed?

10        A.    Requested.        Ultimately he said in front of MAJ

11   Gloystein and myself -- now, the first e-mail of his response of

12   me questioning him about it, because I was on leave on the 25th

13   and 26th because I knew Mr. Spell was leaving so I was going to

14   take some days off and start the new year off.            When those two

15   days that I was off Mr. Spell came in, talked to Weaver -- COL

16   Weaver and now LTC Gloystein and the decision was made by COL

17   Weaver to remove me from that position.            He left two documents

18   on my desk -- I was on leave -- stating to the effect new policy

19   change.   I'm demoting you back down.           I'm putting Mr. Perez --

20   in a sense promoting him to a provider status and this has been

21   verbally approved -- verbally approved by MAJ Gloystein and COL

22   Weaver dated the 9th of May.

23                      MS. ALVAREZ:     2013.

24        Q.    (BY THE INVESTIGATOR)        And did you complain to MAJ --

25   COL Weaver that you felt this was discriminatory because of your




                                                                 USA-Alvarez-001883
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 91 of 125

                                                                                    44
1    national origin?

2            A.      When -- yes.

3            Q.      When did you complain to him?

4            A.      That same day.    When I came back I found -- I came

5    back on a Friday.        That's when I found these on my desk.      I came

6    in to do my what we call time sheets or time cards because I

7    hadn't previously done that and that's when I found these

8    documents.        So I immediately e-mailed him, told him we need to

9    talk.        And I expressed to him -- this was telephonically -- that

10   why is he removing me first from the position and why is he

11   putting MAJ Antosh in this position when MAJ Antosh is less

12   qualified to run a brace shop technically with everything

13   involved, questions that need be asked, things that need to be

14   done, et cetera, and he's away from the hospital.          And I did

15   mention that he's Caucasian and that was the extent of that.

16           Q.      You mentioned this to who?

17           A.      To COL Weaver over the phone.

18           Q.      And what is COL Weaver's race or national origin?

19           A.      He's Caucasian.

20           Q.      And what was COL Weaver's response to that?

21           A.      He said well -- nothing at that point.    He had to go.

22   But me did send me an e-mail that stated something to the effect

23   of some changes had to be made.          He had already made the change

24   to put me in the position, but some changes had to be made in

25   lieu of Mr. Spell leaving.          Hopefully the weekend will mend you




                                                               USA-Alvarez-001884
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 92 of 125

                                                                                    45
1    or something to that effect.       And then we ultimately had a

2    meeting with him and Gloystein where he further elaborated that,

3    and I quote, I had to take the outgoing professional,

4    Mr. Spell's recommendation.

5         Q.     Did COL Weaver ever comment to you when you say that

6    you made the comment to him that MAJ Antosh was getting the

7    position because of his national origin?

8         A.     No.     That wasn't all I said, but no to that.

9         Q.     Okay.     So he never responded to your comment?

10        A.     No.

11        Q.     On May 31st, 2013 you indicate that COL Weaver sent an

12   e-mail questioning why Mr. Spell, the previous chief orthopedic

13   brace shop supervisor, was making policy when for all intents

14   and purposes he was no longer working.        What are you getting at

15   with this incident here?

16        A.     That COL Weaver made the mistake of taking Mr. Spell's

17   word for whatever he said that ultimately he changed his

18   decision.    And Mr. Spell, as I mentioned, is a racist and he is

19   a racist against Hispanics.

20        Q.     What --

21        A.     And that -- go ahead.

22        Q.     No, I'm sorry.

23        A.     And that -- that was his goal.      That was his goal.

24        Q.     What policy was Mr. Spell making?

25        A.     I have -- I have those documents.      One in there states




                                                               USA-Alvarez-001885
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 93 of 125

                                                                                    46
1    both providers will do equal work, things to that effect.

2         Q.     Okay.   And how was that policy discriminating to you?

3         A.     Well, the question to that was why, as far as

4    Mr. Spell being there when he was -- why is he making policy.

5    I'm sorry, what was the question?

6         Q.     Why was Mr. Spell -- his making policy discriminatory

7    to you?

8         A.     Because he -- Number 2, Mr. Alvarez and Mr. Perez will

9    equally see scheduled and walk-in patients and review consults

10   and annotate encounters is one of them.

11        Q.     Okay.   How is that discrimination with regards -- how

12   is your national origin a factor in that?

13        A.     Because Mr. Spell -- it was just the result of

14   Mr. Spell's discriminating against me.

15        Q.     I'm sorry?

16        A.     So it's an action that followed.      It's an action that

17   followed.    And how it occurred is because he discriminates

18   against Hispanics.       It was his recommendation, his movements and

19   COL Weaver's accepting it that this e-mail occurred and because

20   of my national origin of Hispanic.

21        Q.     With him making this policy, how was this -- how was

22   the environment made hostile?

23        A.     Ms. Bowling can probably answer that a lot more better

24   than I can, however, it created such a hostile environment that

25   putting this young man in that position, which was policy, I




                                                               USA-Alvarez-001886
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 94 of 125

                                                                                    47
1    rejected and said he's not an orthotist.        Because there was

2    e-mails back and forth about this from the schedulers and that

3    whole office.       What's his credentials, is he an orthotist.       I

4    mean, just back and forth, back and forth, back and forth.            My

5    response was I do not want him on the schedule at that time.

6    That was when I was still officially the chief.         And it was

7    overwritten.

8         Q.     You did not want who on the --

9         A.     Mr. Perez.     Because I knew that he wasn't qualified.

10        Q.     So are you comparing yourself to Mr. Perez?

11        A.     I'm comparing that, yes, he was put in the same

12   category as I was.

13        Q.     Okay.     So how are you comparing yourself to Mr. Perez?

14        A.     Comparing myself?

15        Q.     Uh-huh.     You're saying he was treated differently than

16   you were?

17        A.     Yes.

18        Q.     And are you saying that's because he's Hispanic?

19        A.     Yes.

20        Q.     So you're saying that he was treated differently than

21   you because he's Hispanic and you're Hispanic?

22        A.     That's my allegation.

23        Q.     Why do you say that?

24        A.     Because he's Hispanic.

25        Q.     Well, what evidence do you have?




                                                               USA-Alvarez-001887
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 95 of 125

                                                                                    48
1          A.    They put him in a position he wasn't supposed to be

2    in.   That's favorable action.

3          Q.    Okay.   But what evidence do you have because he's

4    Hispanic?

5          A.    Because he is.

6          Q.    So you're saying he was placed in that position

7    because he's Hispanic?

8          A.    He was placed in the position for whatever reason that

9    they did it, but he's Hispanic.

10         Q.    So is it your testimony you don't know the reasons why

11   they placed him in that position?

12         A.    Besides Spell manipulating it, that's correct.

13         Q.    Okay.   So is it your testimony that you don't know if

14   his race --

15         A.    No.

16         Q.    -- if his national origin was a factor or not?

17         A.    No, I do not.

18         Q.    On May 29th, 2013 after Mr. Spell found out that you

19   had been named the acting chief, Mr. Spell allegedly placed a

20   typewritten note, no heading, no signature, dated May 29th, 2013

21   on the Complainant's desk, subject, temporary operation policy

22   and guidance for the orthopedic brace clinic, placing the

23   Complainant and a coworker, Mr. Matthew Perez, orthotist, on

24   equal duties in the orthopedic brace shop.        I assume we're

25   talking about the same thing here?




                                                               USA-Alvarez-001888
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 96 of 125

                                                                                    49
1            A.   Yes.

2            Q.   But now this is saying you're on equal duties?

3            A.   Yes, yes.

4            Q.   So he wasn't over you or anything like that?

5            A.   No.

6            Q.   So --

7            A.   But on the job descriptions -- and I noticed that it

8    wasn't said on the document request of the 7th.         On the 7th

9    there is a block in there that says that if, in this case

10   Mr. Perez, since he was that job description from this Fort Hood

11   for the orthotist GS-7 -- states that if he is to see a patient

12   or fit a patient then someone, which would have to be me of a

13   higher rank -- he shouldn't even have been fitting a patient

14   unless I was present.

15           Q.   So again, are you saying that Mr. Perez is being

16   treated differently than you?

17           A.   Yes.

18           Q.   Are you saying Mr. Perez is being treated differently

19   than you because he's Hispanic?

20           A.   More favorably, but I cannot -- I cannot testify to

21   that.

22           Q.   How did this create a hostile work environment for

23   you?

24           A.   He wasn't supposed to be there and it actually -- he

25   was already a problem and by putting him there his actions and




                                                               USA-Alvarez-001889
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 97 of 125

                                                                                    50
1    mannerisms just excelled.     And so to put it simply, my allege is

2    that he treats people bad and now that he was put in that

3    position and there was not going to be an in-house person

4    present just accelerated his mannerism more to be even worse

5    than what he had been doing.      Because when Mr. Spell was there

6    at least he controlled him.

7         Q.    Okay.    But you say Mr. Spell put him in that position;

8    is that correct?

9         A.    Yes.    Well, COL Weaver and MAJ Antosh, they always

10   have the ultimate decision.      He influenced that decision.

11        Q.    Who influenced that decision?

12        A.    Mr. Spell.    And it says it on here.

13        Q.    But I need your testimony.      How did he influence and

14   what evidence do you have that he was influenced?

15        A.    This.    This is temporary operational policy and

16   guidelines has been verbally approved by LTC Gloystein and COL

17   Weaver.

18        Q.    Did you specifically go back to them and ask COL

19   Weaver were they influenced in any way by Mr. Spell?

20        A.    Well, I didn't have to.      He told me in the meeting

21   that he had to take Mr. Spell's word.

22        Q.    Okay.

23        A.    Or recommendation.     Excuse me.

24        Q.    I'm going to move on.     You indicate here that although

25   Mr. Spell's effective retirement date was August 31st, 2013 he




                                                               USA-Alvarez-001890
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 98 of 125

                                                                                    51
1    was out of the office most of the time from May 2013 until he

2    retired.   On May 24th, 2013 COL Weaver sent an e-mail stating

3    you would be the acting chief orthopedic brace shop effective

4    June 3rd, 2013 until further notice.       What is your response here

5    how this relates to your national origin?

6         A.    That doesn't.    Where it relates to is for him removing

7    me from that and putting a less qualified Caucasian in there in

8    place of me.

9         Q.    You said a less qualified Caucasian?

10        A.    Yes.

11        Q.    And that was who?

12        A.    MAJ Antosh.

13        Q.    Now, what is -- well, you just said.        MAJ Antosh's

14   position and title was different from yours; is that right?

15        A.    Orthopedic surgeon.

16        Q.    So are you comparing yourself to MAJ Antosh?

17        A.    What I'm saying is he was put in that position.           He

18   was less qualified as the job description requires for an

19   orthopedic brace shop supervisor and he's Caucasian.

20        Q.    You allege that Mr. Spell intentionally slandered and

21   defamed you to your chain of command so that they would not

22   consider you for the supervisory position because of his hatred

23   for Hispanics; is that correct?

24        A.    That is correct.

25        Q.    What was the slander that Mr. Spell made?




                                                               USA-Alvarez-001891
       Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 99 of 125

                                                                                    52
1         A.    I wasn't present.

2         Q.    So what evidence do you have that he slandered and

3    defamed your name or you?

4         A.    The fact that I was removed from the position.

5         Q.    Okay.   It's a fact that you were removed, but what

6    evidence do you have that he said something negative about you?

7    What evidence do you have?

8         A.    I do not.

9         Q.    You indicate that Mr. Spell allegedly told you several

10   times since you came to Fort Hood in 2007 that he hated you,

11   wished you had never come to work here.        You indicated that

12   Mr. Spell allegedly hated that he had no part in your employment

13   at Fort Hood --

14        A.    That is correct.

15        Q.    -- that he was a priority placement program employee

16   after his position at Fort Sill was abolished.         Now, obviously

17   he is retired and moved on.      He's not here to defend himself.

18   Did you complain about Mr. Spell at that time?

19        A.    I've always had faith but no.       I've always had faith.

20        Q.    Okay.   Thank you.    Your testimony is that you did not

21   complain to any management official?

22        A.    That is correct.

23        Q.    Mr. Perez you indicated began documenting your time

24   and was removed from provider status and that doubled your

25   patient load after you initiated contact with the Fort Hood EEO




                                                               USA-Alvarez-001892
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 100 of 125

                                                                                   53
1    office on May 15th.

2           A.    That's the way it was accepted.

3           Q.    Could you explain that a little bit better?

4           A.    My original allegement was after going through the EEO

5    because that's when it started -- I mean, I'm sorry, to the

6    union.

7           Q.    Okay.   That's when what started?

8           A.    The timekeeping.

9           Q.    You say Mr. Perez was timekeeping?

10          A.    Yes.

11          Q.    Okay.   And was that his role, to keep time?

12          A.    As I understand it, MAJ Antosh apparently was made

13   aware of it and it stopped.      So no, it was not his role.       I

14   believe that's what happened, but I'm not sure.

15          Q.    Did you complain to anybody?

16          A.    I don't remember.

17          Q.    How did this double your time when Mr. Perez started

18   documenting your --

19          A.    What it was is there was two people seeing patients.

20   Now there is one with the same work load.        So I actually didn't

21   write it.     I didn't write it that way but it was accepted that

22   way.     So if there is two people seeing patients and one is

23   removed, the patients don't go away, just that one person.             And

24   as a result of that at that time I was allowed time to do all

25   these other extra duties and include the encounters.




                                                              USA-Alvarez-001893
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 101 of 125

                                                                                   54
1          Q.     Who was removed from provider status?

2          A.     Matthew Perez.

3          Q.     Mr. Perez was.     Okay.   And you're saying that that's

4    what doubled your patient load?

5          A.     That's what was accepted.      I don't think technically

6    it doubled it.       But the patients that he was going to see -- it

7    did definitely increase it, but I would not testify it doubled

8    it.   But I do know that somebody had to see them.

9          Q.     Who removed him?

10         A.     I'm not sure.    I would imagine -- okay.    And here's

11   the thing.     When things like this happen I'm never informed.          I

12   found out through Ms. Bowling from an e-mail that MAJ Antosh

13   sent her.     That's how I found out.

14         Q.     That Mr. Perez was removed?

15         A.     Yes.    He sent an e-mail to Ms. Bowling stating

16   Mr. Perez is not to make any patient contact from now on thus

17   removing him.

18         Q.     Okay.    And after he was removed, how was that a factor

19   to your national origin?

20         A.     I believe because of that action that my environment

21   and my treatment is an example of it.         That's my answer.

22         Q.     Could you be a little clearer?      I don't understand.

23         A.     Okay.    Ask me -- ask the question.

24         Q.     Okay.    You said Mr. Perez was removed.    How did that

25   have an effect on your national origin when Mr. Perez was




                                                              USA-Alvarez-001894
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 102 of 125

                                                                                   55
1    removed?

2         A.     Have an effect on my national origin?

3         Q.     Yeah.   Your whole case again is that you've been

4    discriminated against because of your national origin.          You were

5    subjected to a hostile work environment because of your national

6    origin.    And you're saying in F here you indicated Mr. Perez

7    began documenting.

8         A.     Okay.   Because MAJ Antosh is a Caucasian and he

9    initiated that action that ultimately did result in a hostile

10   environment.

11        Q.     MAJ Antosh initiated what action?

12        A.     To remove Mr. Perez from the position.

13        Q.     Are you saying MAJ Antosh removed him in order to

14   discriminate against you?

15        A.     I cannot answer that.

16        Q.     Are you saying that MAJ Antosh removed him in an

17   effort to create a hostile work environment?

18        A.     My answer is going to have to be that ultimately that

19   would have to be decided by a higher judge.

20        Q.     Well, I need to know.

21        A.     I don't know.   I cannot prove that.

22        Q.     Okay.   That's your answer.    On September 11th, 2014

23   you amended your complaint by adding non-selection based on

24   national origin, Hispanic, and reprisal when you discovered on

25   or about September the 8th, 2014 that you had not been selected




                                                              USA-Alvarez-001895
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 103 of 125

                                                                                   56
1    for the position of Supervisory Orthotist/Prosthetist after it

2    was re-announced on July the 1st, 2014.       How do you believe that

3    you were discriminated against?

4         A.   I was one of the top two on the list.         I did not

5    receive an interview, I was not offered the position and one of

6    the conditions that I saw was that the hire was going to be

7    based on experience.     And the person that they hired, which

8    happened to be Hispanic, his experience as supervising I don't

9    even believe -- there might have been one, I'm not sure, whereas

10   mine I actually said I supervised, I supervised, I supervised

11   and his wordings were I oversaw.      And if the position was going

12   to be filled by experience alone, and it says that on the --

13   then I felt I was discriminated against even though this man is

14   of Hispanic origin.

15        Q.   Okay.     Please explain for the record why you feel your

16   race was a factor when another Hispanic was selected?

17        A.   At this point I cannot.

18        Q.   Do you know the person that was selected?

19        A.   I do not.

20        Q.   Do you know what their national origin is, the person

21   that was selected?

22        A.   I have an idea because of his last name Perez.

23        Q.   Is it your testimony that because a person has a

24   certain last name that identifies the person's national origin?

25        A.   No.     But I answered the previous question differently.




                                                              USA-Alvarez-001896
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 104 of 125

                                                                                       57
1    If you were to ask me that --

2            Q.   Well, you indicated that Mr. Christianson that you

3    assumed that he's Caucasian because of his last name.

4            A.   But I also retracted and said that I don't know for

5    sure.

6            Q.   Okay.     How did this last incident make your

7    environment hostile when you were not selected for the position?

8            A.   My environment hostile -- it really couldn't get any

9    more hostile than what it is so it was the same.

10           Q.   Okay.     So --

11           A.   So far.

12           Q.   Okay.     All right.     I'm going to defer to CPT Jones.

13                        THE INVESTIGATOR:      CPT Jones, would you like to

14   question Mr. Alvarez?

15                        CPT JONES:     Yes, sir.   May I have just one

16   moment?

17                        THE INVESTIGATOR:      Sure.

18                        CPT JONES:     Sir, the Agency does not have any

19   questions.

20                        THE INVESTIGATOR:      Okay.   Let the record reflect

21   that at this time the Agency has no questions for Mr. Alvarez.

22                        Ms. Alvarez, would you like to question your

23   husband?

24                        MS. ALVAREZ:     No.

25                        THE INVESTIGATOR:      Okay.   Let the record reflect




                                                                  USA-Alvarez-001897
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 105 of 125

                                                                                      58
1    also that Ms. Alvarez, who was representing her husband,

2    indicates that she also does not have any questions for her

3    husband.   Okay.     At this time I'm going to excuse everybody

4    except for MAJ Antosh.      We'll take a five-minute break.

5                                (Off the record.)

6                       THE INVESTIGATOR:     We're back on the record.        We

7    were just taking a five-minute break.            We now have MAJ Antosh.

8                                 MAJ IVAN ANTOSH,

9    having been previously sworn, testified as follows:

10                                     EXAMINATION

11   BY THE INVESTIGATOR:

12         Q.   MAJ Antosh, for the record, could you please state

13   your full name as well as your title and your grade?

14         A.   Ivan J. Antosh.        I am the officer in charge of the

15   brace shop, chief of the brace shop.            My grade is major.

16         Q.   Okay.     Thank you.     And is that the Army?

17         A.   Yes.

18         Q.   How long have you been assigned to your position?

19         A.   As the chief of the brace shop since roughly end of

20   June of 2013.

21         Q.   Can you identify your organization that you were

22   assigned to during the period at issue and that period is going

23   to be the period that we're referring to from April -- excuse

24   me.   I'm sorry.     During the time of this EEO complaint.

25         A.   The organization is Darnell Army Medical Center.             I am




                                                                 USA-Alvarez-001898
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 106 of 125

                                                                                   59
1    part of the Department of Orthopedic & Rehabilitation.

2            Q.   And you've been assigned to them for how long?

3            A.   As this position?

4            Q.   Yes.

5            A.   As this position since about the end of June of 2013.

6            Q.   Okay.   Do you know the Complainant?

7            A.   Yes, sir.

8            Q.   And how do you know him?

9            A.   He is one of the staff members in the orthotist brace

10   shop.

11           Q.   Okay.   When did you first meet the Complainant?

12           A.   Roughly the time that I took over as the OIC, as the

13   officer in charge.

14           Q.   And that was again?

15           A.   End of June 2013.

16           Q.   Okay.   Thank you.    Can you provide the name of your

17   first-level supervisor as well as their title?

18           A.   At this time or at that time?

19           Q.   During that time.

20           A.   During that time the chief of the department of

21   orthopedists was COL Greg Weaver.

22           Q.   Are you saying Weaver?

23           A.   Gregory Weaver.

24           Q.   And what was his grade and title?

25           A.   Colonel, 06.   He was the chief of the Department of




                                                              USA-Alvarez-001899
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 107 of 125

                                                                                   60
1    Orthopedics & Rehabilitation.

2         Q.   And your second-line supervisor?

3         A.   Above him at that time I don't recall.         It's changed

4    several times since then.

5         Q.   Okay.    I didn't ask.    Could you please for the record

6    state what your national origin is?

7         A.   Caucasian.

8         Q.   Okay.    Are you aware of the Complainant's national

9    origin?

10        A.   Yes.

11        Q.   And are you aware of his national origin by sight or

12   did he tell you?

13        A.   By sight.

14        Q.   Okay.    Thank you.   When did you first become aware of

15   his national origin?    When you met him?

16        A.   When I met him.

17        Q.   And that was when?

18        A.   Roughly June of 2013.

19        Q.   All right.    MAJ Antosh, the claims that we have here

20   before us indicates that the Complainant states that he was

21   subjected to a hostile work environment on the basis of his

22   national origin, Hispanic, when on April -- and discriminated

23   against on the basis of his national origin when on April the

24   14th he received an e-mail from you indicating that a provider

25   from California had been selected for the position of the




                                                              USA-Alvarez-001900
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 108 of 125

                                                                                   61
1    Supervisory Orthotist/Prosthetic position.        First of all, was

2    there a panel for this position?

3         A.   In terms of who reviewed the applications and

4    performed interviews?

5         Q.   Yes.

6         A.   The panel was myself and Mr. Cruz.

7         Q.   So basically this was more or less looking at resumes?

8         A.   Correct.

9         Q.   So there really wasn't a panel?

10        A.   Correct.

11        Q.   Were there any interviews?

12        A.   We interviewed that individual over the phone.

13        Q.   So again, it was basically just from looking at

14   resumes and making a selection from the resumes?

15        A.   Yes.

16        Q.   Okay.   Did you compare him to anybody else?

17        A.   That was the only application we received as that

18   applicant pool at that time.

19        Q.   Okay.   And do you know why that was?       Was he the only

20   one qualified?

21        A.   That was -- I don't know why that was, no.         I don't

22   have a good answer for that.

23        Q.   Who was that person that was selected?

24        A.   His name was Eric Christianson.

25        Q.   Is Eric currently working now?




                                                              USA-Alvarez-001901
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 109 of 125

                                                                                   62
1           A.   Not at our facility.

2           Q.   Okay.   So did he ever accept this job?

3           A.   He accepted the position, however, as the negotiations

4    went forward there was some sort of sticking point.         I'm not

5    really aware of the details, but he didn't end up signing the

6    final contract.     So we did not hire that individual.

7           Q.   Who is in that position now?

8           A.   It's still unfilled.

9           Q.   So it's vacant?

10          A.   (Witness nods head.)

11          Q.   I'm going to run through these, but if you have no

12   first-hand knowledge you can just say so.        On March 7th, 2014

13   the Complainant states he was intentionally misled by Mr. Cruz

14   concerning the announcement of the position of the Supervisory

15   Orthotist/Prosthetist, GS-0667-11.      First of all, are we talking

16   about the same position that Mr. Christianson was interviewed

17   for?

18          A.   Yes.

19          Q.   Do you have any knowledge of Mr. Cruz trying to

20   mislead Mr. Alvarez as it relates to this announcement or to the

21   announcement?

22          A.   No.

23          Q.   Do you have any first-hand knowledge of this incident

24   at all?

25          A.   No.




                                                              USA-Alvarez-001902
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 110 of 125

                                                                                   63
1         Q.   On June 17th, 2013 the Complainant alleges that

2    Ms. Diaz-Rosario De Santiago, secretary to COL Weaver, sent an

3    e-mail to the entire division stating that MAJ Antosh would be

4    the acting chief, orthopedic brace shop.       Just briefly tell me,

5    what is -- what is that about?

6         A.   There was a change of leadership and responsibility at

7    that time so he was informing the department of who the new

8    personnel would be.     So it was a department-wide e-mail so I was

9    on the same e-mail chain.

10        Q.   Okay.     And he selected you because of what reason?

11   Any particular reason?

12        A.   I was essentially assigned to the role.         I'm one of

13   the more senior majors so I was basically the first in line to

14   get an additional responsibility, which is what this is for me.

15        Q.   Now, you've heard Mr. Alvarez's testimony as to you

16   not having the experience to perform in that particular area.

17   What is your response to that?

18        A.   I don't have orthotic credentials.        Army officers are

19   very commonly assigned into areas of leadership or

20   responsibility where they don't have expertise and that is the

21   case in this situation.     I think what they were looking for was

22   an outside individual to supervise the brace shop and so that's

23   why I was assigned.

24        Q.   Okay.     Did you ever receive complaints about

25   discrimination --




                                                              USA-Alvarez-001903
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 111 of 125

                                                                                   64
1         A.   No.

2         Q.   -- from Mr. Alvarez?

3         A.   No.

4         Q.   Did he ever complain to you about a hostile work

5    environment, that he was being subjected to a hostile work

6    environment?

7         A.   There was issues between him and Mr. Perez on a

8    personal level, but other than that, no.

9         Q.   So you're saying there was some personality conflicts

10   or they were having some altercations?

11        A.   Yes.

12        Q.   Just briefly give me just for example.

13        A.   There was a lot of you could call it he said/she said

14   kind of thing.     So my -- the area where I work is separate from

15   the area where they work so I'm not actually in the facility.

16        Q.   Okay.

17        A.   So I would get phone calls from one individual

18   describing some activity that the other individual had done or

19   some behavior that the other individual had performed and then

20   I'd get a follow-up kind of e-mail or phone call from the other

21   individual.     So there was a lot of back and forth.

22   Unfortunately I wasn't around to witness most of it so all I

23   really received was these phone calls or e-mails.

24        Q.   Did you intervene in any way at any time?

25        A.   We discussed -- we've discussed multiple times trying




                                                              USA-Alvarez-001904
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 112 of 125

                                                                                   65
1    to get along as a team and perform as a team and try to get the

2    job done.

3         Q.     When you discussed that -- when you say we?

4         A.     Collectively me, Mr. Alvarez and Mr. Perez.

5         Q.     Did y'all ever get together and have a meeting

6    together in your office or something like that?

7         A.     We've had several meetings both as a group and

8    separately.

9         Q.     Okay.   All right.   Was anything ever accomplished?

10        A.     The goal and the directive was team work and getting

11   along, especially in a small environment like the brace shop.

12   You know, stressing the importance of team work and helping your

13   teammates out, et cetera.

14        Q.     And what was the outcome?

15        A.     I would say that we reached a steady state after

16   Mr. Perez and Mr. Alvarez were on equal duties to where things

17   were functioning well and we were getting patients seen and

18   disposition.    That sort of changed once the level of

19   responsibility changed.     I think that was in May.

20        Q.     Whose idea was it to put them both on equal?

21        A.     That was made I think by COL Weaver and LTC Gloystein

22   so that was before I assumed my responsibility.

23        Q.     Okay.   On May 31st the Complainant states that COL

24   Weaver -- that he sent COL Weaver an e-mail questioning why

25   Mr. Spell was making policy when for all intents and purposes he




                                                              USA-Alvarez-001905
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 113 of 125

                                                                                   66
1    was no longer working there.        Are you familiar with this

2    incident?

3         A.     No.

4         Q.     Okay.   Thank you.     On May 29th after Mr. Spell found

5    out the Complainant had been named acting chief he allegedly

6    placed a typewritten note, no heading, no signature, dated May

7    29th, 2013 on the Complainant's desk, subject temporary

8    operation policy and guidance for the orthopedic brace clinic.

9    Do you have any first-hand knowledge about this?

10        A.     No.

11        Q.     Although Mr. James Spell's effective retirement date

12   was August 31st, 2013 he was out of the office most of the time

13   from May 2013 until he retired.        On May 24th COL Weaver sent an

14   e-mail stating Mr. Alvarez would be the acting chief of the

15   brace shop on June 3rd, 2013 until further notice.         Were you

16   aware of that?

17        A.     No.

18        Q.     The Complainant alleges Mr. Spell intentionally

19   slandered and defamed him to his chain of command so that they

20   would not consider him for the supervisory position because of

21   his hatred for Hispanics.        Has the Complainant ever complained

22   to you about Mr. Spell making any slanderous or defaming remarks

23   about him or Hispanics?

24        A.     No.

25        Q.     Have you and Mr. Spell ever spoke regarding --




                                                              USA-Alvarez-001906
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 114 of 125

                                                                                   67
1         A.    I've never met Mr. Spell.

2         Q.    Okay.     Thank you.   Mr. Perez began documenting the

3    Complainant's time and was removed from provider status, thus

4    doubling the Complainant's patient load after he initiated

5    contact with the Fort Hood EEO office.        I'm sorry about the way

6    these are framed here, but do you know anything about that

7    incident, Mr. Perez began documenting Complainant's time?           Do

8    you know anything about him --

9         A.    So this was essentially repercussion of the fact that

10   there was interpersonal issues going on between them and one

11   person watching what the other one was doing and coming to me

12   with those issues.      So as a way of trying to quall (phonetic)

13   that --

14                      THE INVESTIGATOR:    Excuse me.   Go off the record

15   for a second.

16                               (Off the record.)

17                      THE INVESTIGATOR:    We're back on the record.        We

18   were getting a phone call -- conference call coming in.

19        Q.    (BY THE INVESTIGATOR)       MAJ Antosh, on September the

20   11th -- excuse me.      Go back to your documenting -- Mr. Perez was

21   documenting Mr. Alvarez's time and was removed from provider

22   status.   Can you explain what's going on there?

23        A.    Right.     So due to the -- again, due to the

24   interpersonal conflicts that were happening intermittently I

25   encouraged them both to basically keep a time log as a way of




                                                              USA-Alvarez-001907
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 115 of 125

                                                                                   68
1    avoiding any of these he said/she said kind of situations.           So I

2    think that's what the initial part of part F is referring to.

3            Q.   So are you saying Mr. Perez was documenting the

4    Complainant's time of, what, when he would show up for work,

5    leave work or something of that nature as it relates to the

6    time?

7            A.   Yes.

8            Q.   And was Mr. -- was the Complainant also doing the same

9    thing?

10           A.   I don't recall off the top of my head.      I know there

11   were a large number of e-mails and phone calls about what each

12   person was doing and that sort of thing so I don't have

13   specifics about that.

14           Q.   Okay.   The last thing I have here is on September

15   11th, 2014 the Complainant amended his complaint by adding a

16   non-selection based on his national origin and reprisal when he

17   discovered on or about September the 8th, 2014 he had not been

18   selected for the position, the Supervisory

19   Orthotist/Prosthetist, GS-0667-11, after it was re-announced on

20   July the 1st, 2014.      Do you have any knowledge of this -- what's

21   going on here?

22           A.   Yes.

23           Q.   Could you respond?

24           A.   So the second group of applicants that we received was

25   a total -- there was a total of four applicants.         Mr. Alvarez




                                                              USA-Alvarez-001908
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 116 of 125

                                                                                   69
1    was one of those.      The individual that we interviewed we felt

2    had better credentials, for lack of a better word, than any of

3    the other applicants.      That was the individual that we

4    interviewed and that was the individual we offered the position

5    to.

6           Q.   Has he started working yet?

7           A.   No.

8           Q.   Have you met him?

9           A.   Only over telephone interview.

10          Q.   Did he acknowledge what his national origin was to

11   you?

12          A.   No.

13          Q.   Do you have any knowledge of what his national origin

14   is, any evidence?

15          A.   No.

16          Q.   Okay.    Did the Complainant complain to you about this

17   second announcement, him not getting the position?

18          A.   He did send me some e-mails questioning why we made

19   that decision.      I didn't get into the specifics of that with

20   him.

21          Q.   Okay.    Did the Complainant make any comments that he

22   felt it was discriminatory?

23          A.   No.

24          Q.   Do you believe the Agency discriminated against

25   Mr. Alvarez because of his national origin?




                                                              USA-Alvarez-001909
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 117 of 125

                                                                                   70
1         A.     No.

2         Q.     Do you believe that they subjected him to a hostile

3    work environment because of his national origin?

4         A.     To my knowledge and experience, no.

5         Q.     Has he ever complained -- are you familiar with the

6    hostile work environment or harassment policies here?

7         A.     I know there are policies in place.

8         Q.     Do you know where they're posted at?

9         A.     Like he said, they are posted on the Website -- on the

10   hostile Website.      They're pretty accessible.

11        Q.     Have you gone through any EEO training yourself?

12        A.     The same as he has.    We do an annual or a bi-annual

13   training.

14        Q.     And at that training does EEO conduct it, somebody

15   from the EEO?

16        A.     It's a classroom kind of teaching setting.

17        Q.     Is it usually on harassment or discrimination in

18   general?

19        A.     Yes.

20        Q.     When you walk away from there do you feel like you've

21   gotten a pretty good sense of what discrimination is?

22        A.     Yes.

23                      THE INVESTIGATOR:   I'm going to -- because of the

24   time I'm going to go ahead and defer to CPT Jones, if you would

25   like to question MAJ Antosh.




                                                              USA-Alvarez-001910
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 118 of 125

                                                                                   71
1                    CPT JONES:     Sir, the Agency does not have any

2    questions for MAJ Antosh.      Thank you.

3                    THE INVESTIGATOR:     Ms. Alvarez, do you have any

4    questions of MAJ Antosh?

5                    MS. ALVAREZ:     No, thank you.

6                    THE INVESTIGATOR:     Thank you, sir.     Do you have

7    anything else -- hold on one second.        You've had a chance to

8    hear Mr. Alvarez's testimony.      Do you care to comment on

9    anything that he said here today?

10                   MAJ ANTOSH:     I don't have anything to add, I

11   don't think, no.

12                   THE INVESTIGATOR:     Hold on one second.

13   Mr. Alvarez, do you have a rebuttal of anything that MAJ Antosh

14   has said?

15                   THE COMPLAINANT:     Not that I want to bring in.        I

16   do want to make a statement in his actual defense.         He was a

17   pawn that just got thrown into something, this situation, and

18   wasn't really aware.    To me he just got caught up in it and I

19   never -- remember I sent him an e-mail stating that -- letting

20   him know that there is an EEO complaint going.        He is named on

21   there but that I personally do not have any complaints against

22   him.

23                   THE INVESTIGATOR:     Do you believe he

24   discriminated against you?

25                   THE COMPLAINANT:     I do not.




                                                              USA-Alvarez-001911
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 119 of 125

                                                                                   72
1                    THE INVESTIGATOR:     Do you believe that MAJ Antosh

2    subjected you to a hostile work environment?

3                    THE COMPLAINANT:     Yes.

4                    THE INVESTIGATOR:     And why do you believe that?

5                    THE COMPLAINANT:     You know, the questions there

6    are kind of broad, but there is no way that he can control

7    what's actually happening there.      So in that sense that's how.

8    I know it's a broad question.

9                    THE INVESTIGATOR:     You say you have no complaints

10   against MAJ Antosh.

11                   THE COMPLAINANT:     No, but you asked me a

12   different question.

13                   THE INVESTIGATOR:     Let me ask you a second one.

14   How did MAJ Antosh contribute to a hostile work environment?

15                   THE COMPLAINANT:     By not addressing issues as

16   they come and as mentioned before, it's -- no actions.

17   Regardless of who is doing or anything of that nature, there was

18   just not enough input, not enough back-and-forth information to

19   getting down to the truth.     That's what he's -- and that he as I

20   believe put so much confidence on Mr. Cruz and that's where I

21   think he faulted trust.

22                   THE INVESTIGATOR:     You heard MAJ Antosh state

23   that he had meetings with y'all.      Do you agree with that?

24                   THE COMPLAINANT:     Not in regard -- the question

25   was in regard to behavioral issues or not getting along.           No, I




                                                              USA-Alvarez-001912
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 120 of 125

                                                                                   73
1    don't agree with that.     He did come in for templates and things

2    of that nature.     And as far as we both were supposed to keep

3    each other's time, first time I heard.

4                      THE INVESTIGATOR:    So you're saying -- it's your

5    testimony that he did not try to talk to you guys together or

6    separate and try to take care of the problem?

7                      THE COMPLAINANT:    Of the time logging?

8                      THE INVESTIGATOR:    Of anything.   Of any

9    disagreement that you-all may have had, did he try to intervene?

10                     THE COMPLAINANT:    I don't know because I never

11   got word and if he did I would know.       So my answer would have to

12   be if he did it wasn't very strong.       Because, in fact, I didn't

13   even know that Mr. Perez was pulled off the schedule, as I

14   mentioned previously, until Ms. Bowling told me.

15                             FURTHER EXAMINATION

16   BY THE INVESTIGATOR:

17        Q.   MAJ Antosh, do you believe there was retaliation --

18   did you retaliate against the Complainant in any way?

19        A.   No.

20        Q.   Because of his national origin?

21        A.   No.

22        Q.   Was it your intention to retaliate against him when he

23   was not selected for this position, this last position?

24        A.   No.

25                     THE INVESTIGATOR:    Okay.   Thank you, MAJ Antosh.




                                                              USA-Alvarez-001913
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 121 of 125

                                                                                     74
1    I appreciate the time.     We're going to go off the record for

2    right now.   The time now is 1:40.

3                               (Off the record.)

4                      THE INVESTIGATOR:     COL Weaver, I won't hold you

5    very long, sir.     I know that your time is short and I'm going to

6    try to go real quick.     If there is anything that you don't

7    understand just say that you have no knowledge of that and we'll

8    move on to the next question.

9                      COL WEAVER:   Just one second.       I'm going to lower

10   this receiver and put you on a hands-free.         Is that okay?

11                     THE INVESTIGATOR:     That's fine.

12                     COL WEAVER:   There is nobody in the room but me.

13                     THE INVESTIGATOR:     That's fine, and you're on

14   conference call.

15                     COL WEAVER:   Okay.    All right.     Lynn, you got me?

16                     THE INVESTIGATOR:     Okay, great.     COL Weaver,

17   again, my name is Lynn Smith.      I'm a federal investigator out of

18   D.C. with the Office of Investigative Resolution Division, IRD.

19                     COL WEAVER:   Yes, sir.

20                     THE INVESTIGATOR:     And there has been a complaint

21   of discrimination filed by Mr. Gilberto Alvarez on several

22   incidents where your name has come up as a potential witness.              I

23   want to start off by just asking you some general questions

24   first.   Oh, I'm sorry.    I'm going to ask you if you can raise

25   your right hand.     I'm going to swear you in and just assume that




                                                                USA-Alvarez-001914
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 122 of 125

                                                                                   75
1    you are.

2                        COL WEAVER:    I am.   Go ahead.

3                                COL GREGORY WEAVER,

4    having been first duly sworn, testified as follows.

5                                      EXAMINATION

6    BY THE INVESTIGATOR:

7         Q.     COL Weaver, could you please state your full name for

8    the record?

9         A.     Gregory Weaver, Colonel U.S. Army.

10        Q.     Is that full-bird colonel?

11        A.     Yes, sir.

12        Q.     Sir, could you give me your complete title, your

13   position?

14        A.     Sure.     At the present time I'm chief of physical

15   therapy services at Brooke Army Medical Center, joint base San

16   Antonio, Fort Sam Houston, Texas.

17        Q.     And how long have you been in that position?

18        A.     I got here -- I think I signed in 18 June 2014.

19        Q.     Okay.

20        A.     So about three or four months here.

21        Q.     Okay.     And prior to that?

22        A.     Prior to that, sir, I was chief of the Department of

23   Orthopedics & Rehab there at Fort Hood, Texas.

24        Q.     And for how long?

25        A.     I was for a little -- about 18 months about.




                                                              USA-Alvarez-001915
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 123 of 125

                                                                                   76
1            Q.   Okay.     And do you know the Complainant, Mr. Gilberto

2    Alvarez?

3            A.   I do, sir.

4            Q.   And how do you know him?

5            A.   Sir, he was one of the orthotists in our brace shop

6    there at Fort Hood within the department of orthopedics.

7            Q.   Okay.     What was your position in the chain of command?

8    Where were you in his --

9            A.   In his rating scheme?

10           Q.   Sir?

11           A.   In his rating scheme?

12           Q.   Yes, please.

13           A.   How did I fit into his rating scheme?

14           Q.   Right.     Were you, like, second-line supervisor, third

15   line?

16           A.   Roger.     I think -- let's see.   Mr. Spell -- when

17   Mr. Spell was there Mr. Spell was his rater and -- no, the chief

18   of orthopedics probably was his senior rater and then me so

19   probably, like, third line.

20           Q.   Okay.     And the chief, are you thinking that was who,

21   MAJ Antosh?

22           A.   No.     At that time it would have been -- when Mr. Spell

23   was there it would have been -- chief of orthopedics would have

24   been Dr. Gloystein -- Dr. Dave Gloystein.

25           Q.   Okay.     All right.




                                                              USA-Alvarez-001916
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 124 of 125

                                                                                   77
1           A.   And so when Mr. Spell -- and I suspect you know a

2    bunch of what I'm going to say, but Mr. Spell was dealing with

3    some family medical issues so he was on FMLA kind of the last

4    eight or 10 or 12 weeks before he retired.        And so once he

5    retired, then we named Dr. Antosh to be chief of the brace shop.

6    The chief of orthopedics would have been Waterman -- Dr. Scott

7    Waterman.

8           Q.   Okay.    Who was your immediate supervisor?

9           A.   Would have been the DCCS Roger Gallup, COL Roger

10   Gallup.

11          Q.   And his title -- and DCCS stands for?

12          A.   Deputy commander for clinical services.

13          Q.   And that was his title as well?

14          A.   Right.    Deputy commander for clinical services at Carl

15   R. Darnell Army Medical Center.

16          Q.   And what did you say his grade was?

17          A.   Colonel full-bird.

18          Q.   Okay.    Thank you.   How long were you supervised by

19   him?

20          A.   My entire time there, sir.

21          Q.   All right.    Thank you.   I didn't ask you.    I need to

22   go back and ask you.      For the record, could you please state

23   what your national origin is?

24          A.   My national origin?     I guess I'm a white guy, Anglo.

25          Q.   Okay.    All right.   Thank you.




                                                              USA-Alvarez-001917
      Case 6:16-cv-00172-ADA Document 141-30 Filed 10/07/19 Page 125 of 125

                                                                                   78
1         A.   Yes, sir.

2         Q.   Were you aware of Mr. Gilberto -- of Mr. Alvarez's --

3    I'm going to be referring to him as the Complainant.         Were you

4    aware of his national origin?

5         A.   I mean, you can make inferences based on his

6    appearance, but no, I didn't ever ask him what his origin was.

7         Q.   Okay.     You kind of anticipated the question there a

8    little bit.   That was going to be my next question.        Do you

9    believe his national origin to be Hispanic because of sight?

10        A.   Because of sight, yes.

11        Q.   Okay.     Thank you.

12        A.   You bet.

13        Q.   The Complainant indicates he was subjected to a

14   hostile work environment on the basis of his national origin,

15   Hispanic, that he was discriminated against when on April the

16   14th, 2014 he received an e-mail from MAJ Antosh that a provider

17   from California had been selected for the position of

18   Supervisory Orthotist/Prosthetic.      I believe this is

19   Mr. Christianson.     Did you have anything to do with that or did

20   you have any knowledge of that?

21        A.   No knowledge of that, sir.

22        Q.   Okay.

23        A.   I do -- I tell you what I did know.        I knew that when

24   Mr. Spell retired it was during the period of sequestration and

25   financial austerity so we were not allowed to hire and so I knew




                                                              USA-Alvarez-001918
